Exhibit 10.1

 

LOAN AGREEMENT

 

among

 

J.V.B. FINANCIAL GROUP, LLC, as Borrower,

 

J.V.B. FINANCIAL GROUP HOLDINGS, LP, as Corporate Guarantor,

 

C&CO/PRINCERIDGE PARTNERS LLC, as general partner of
J.V.B. Financial Group Holdings, LP,

 

COHEN & COMPANY, LLC, as Corporate Guarantor,

 

COHEN & COMPANY INC., as Corporate Guarantor,

 

and

 

MB FINANCIAL BANK, N.A.

 

Dated as of April 25, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

5

 

 

 

 

1.1

General Terms

5

 

 

 

 

 

1.2

Accounting Terms

15

 

 

 

 

 

1.3

Other Terms Defined in the UCC

15

 

 

 

 

 

1.4

Other Definitional or Interpretive Provisions

15

 

 

 

 

2.

LOAN

15

 

 

 

 

2.1

Commitment

15

 

 

 

 

 

2.2

Applicable Interest Rates

16

 

 

 

 

 

2.3

Manner of Borrowing

17

 

 

 

 

 

2.4

Fees

17

 

 

 

 

 

2.5

Maturity of Loans

17

 

 

 

 

 

2.6

Prepayments

17

 

 

 

 

 

2.7

Place and Application of Payments

17

 

 

 

 

 

2.8

Evidence of Indebtedness

18

 

 

 

 

 

2.9

Late Charge

18

 

 

 

 

 

2.10

Change in Circumstances and Contingencies

18

 

 

 

 

3.

CONDITIONS OF ADVANCE

20

 

 

 

 

3.1

Conditions to Initial Advance of the Loan

20

 

 

 

 

 

3.2

Conditions to All Advances

21

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

21

 

 

 

 

4.1

Existence and Power

21

 

 

 

 

 

4.2

Authorization; No Contravention

21

 

 

 

 

 

4.3

Governmental Authorization

22

 

 

 

 

 

4.4

Binding Effect

22

 

 

 

 

 

4.5

Litigation

22

 

 

 

 

 

4.6

No Default

22

 

 

 

 

 

4.7

Use of Proceeds; Margin Regulations

22

 

 

 

 

 

4.8

Title to Properties

23

 

 

 

 

 

4.9

Taxes

23

 

 

 

 

 

4.10

Financial Statements; Financial Condition

23

 

 

 

 

 

4.11

Regulated Entities

23

 

 

 

 

 

4.12

Intellectual Property

23

 

 

 

 

 

4.13

Subsidiaries

23

 

--------------------------------------------------------------------------------


 

 

4.14

Transaction and Other Fees

23

 

 

 

 

 

4.15

Full Disclosure

23

 

 

 

 

 

4.16

Anti-Terrorism Laws

23

 

 

 

 

 

4.17

Solvency

24

 

 

 

 

 

4.18

Deposit and Other Accounts

24

 

 

 

 

 

4.19

Survival

24

 

 

 

 

5.

AFFIRMATIVE COVENANTS

24

 

 

 

 

5.1

Financial Statements

24

 

 

 

 

 

5.2

Certificates; Other Information

25

 

 

 

 

 

5.3

Notices

26

 

 

 

 

 

5.4

Preservation of Existence

26

 

 

 

 

 

5.5

Maintenance of Property, Insurance

27

 

 

 

 

 

5.6

Payment of Liabilities

27

 

 

 

 

 

5.7

Compliance with Laws

28

 

 

 

 

 

5.8

Inspection of Property and Books and Records

28

 

 

 

 

 

5.9

Use of Proceeds

28

 

 

 

 

 

5.10

Further Assurances; Subsidiary Guaranties

28

 

 

 

 

 

5.11

Depository and Other Accounts

28

 

 

 

 

 

5.12

Anti-Terrorism Laws

29

 

 

 

 

6.

NEGATIVE COVENANTS

29

 

 

 

 

6.1

Encumbrances

29

 

 

 

 

 

6.2

Indebtedness

30

 

 

 

 

 

6.3

Disposition of Assets

31

 

 

 

 

 

6.4

Consolidations, Conversions and Mergers

32

 

 

 

 

 

6.5

Loans and Investments

32

 

 

 

 

 

6.6

Transactions with Affiliates

33

 

 

 

 

 

6.7

Use of Proceeds

33

 

 

 

 

 

6.8

Contingent Obligations

33

 

 

 

 

 

6.9

Restricted Payments

33

 

 

 

 

 

6.10

Change in Business

34

 

 

 

 

 

6.11

Change in Structure

34

 

 

 

 

 

6.12

Accounting Changes; Fiscal Year

34

 

 

 

 

 

6.13

Subsidiaries

34

 

 

 

 

 

6.14

Limits on Restrictive Agreements

34

 

 

 

 

 

6.15

Management and Consulting Arrangements

34

 

2

--------------------------------------------------------------------------------


 

 

6.16

Financial Covenants

35

 

 

 

 

 

6.17

Repayment of Third Party Debt

35

 

 

 

 

7.

DEFAULT, RIGHTS AND REMEDIES OF LENDER

36

 

 

 

 

7.1

Defaults

36

 

 

 

 

 

7.2

Rights and Remedies Generally

38

 

 

 

 

 

7.3

Waiver of Demand

38

 

 

 

 

 

7.4

Expenses

38

 

 

 

 

8.

MISCELLANEOUS

39

 

 

 

 

8.1

No Waiver, Cumulative Remedies

39

 

 

 

 

 

8.2

Non-Business Days

39

 

 

 

 

 

8.3

Documentary Taxes

39

 

 

 

 

 

8.4

Survival of Representations

39

 

 

 

 

 

8.5

Survival of Indemnities

39

 

 

 

 

 

8.6

Notices; Effectiveness; Electronic Communication

39

 

 

 

 

 

8.7

Successors and Assigns; Assignments and Participations

41

 

 

 

 

 

8.8

Amendments

41

 

 

 

 

 

8.9

Heading

41

 

 

 

 

 

8.10

Expenses; Indemnity; Damage Waiver

41

 

 

 

 

 

8.11

Set-off

42

 

 

 

 

 

8.12

Governing Law; Jurisdiction; Service; CONFESSION OF JUDGMENT

43

 

 

 

 

 

8.13

Severability of Provisions

44

 

 

 

 

 

8.14

Excess Interest

44

 

 

 

 

 

8.15

Construction

45

 

 

 

 

 

8.16

USA Patriot Act

45

 

 

 

 

 

8.17

Waiver of Jury Trial

45

 

 

 

 

 

8.18

Treatment of Certain Information; Confidentiality

45

 

 

 

 

 

8.19

Counterparts; Integration; Effectiveness

46

 

 

 

 

 

8.20

Application of Payments

46

 

 

 

 

 

8.21

Continuing Effect

46

 

 

 

 

 

8.22

Equitable Relief

46

 

 

 

 

 

8.23

Eligible Contract Participant Savings Clause

46

 

SCHEDULES

 

 

 

 

 

Schedule 4.2

Authorized Equity Interests

 

Schedule 4.5

Litigation

 

 

3

--------------------------------------------------------------------------------


 

Schedule 4.13

Subsidiaries

 

Schedule 4.18

Deposit and Other Accounts

 

Schedule 6.1

Permitted Liens

 

Schedule 6.2

Indebtedness

 

Schedule 6.6

Transactions with Affiliates

 

Schedule 6.8

Contingent Obligations

 

Schedule 6.11

Change in Structure

 

Schedule 6.15

Management and Consulting Agreements

 

 

4

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, together with all exhibits and schedules attached hereto
and hereby made a part hereof (as the same may be amended, restated or otherwise
modified from time to time, this “Agreement”), dated as of April 25, 2018, is
made by J.V.B. FINANCIAL GROUP, LLC, a Delaware limited liability company
(“Borrower”), J.V.B. FINANCIAL GROUP HOLDINGS, LP, a Delaware limited
partnership (“Holdings LP”), C&CO/PRINCERIDGE PARTNERS LLC, a Delaware limited
liability company (“C&CO”), COHEN & COMPANY, LLC, a Delaware limited liability
company (“Operating LLC”), COHEN & COMPANY INC., a Maryland corporation
(“Parent” and together with Holdings LP and Operating LLC, each a “Corporate
Guarantor” and collectively, the “Corporate Guarantors”, and the Corporate
Guarantors together with the Borrower and C&CO, each an “Obligor” and
collectively, the “Obligors”) and MB FINANCIAL BANK, N.A. (“Lender”), with
reference to the following facts:

 

A.            The Obligors desire to obtain financing from Lender in order to
provide working capital and general liquidity to the Borrower; and

 

B.            Lender is willing to provide financing subject to certain terms
and conditions contemplated herein including, among other things, the execution
and delivery of this Agreement, the Note, the Guaranty of each Corporate
Guarantor and the Security Agreement and other documents pledging certain
collateral to Lender as collateral for Borrower’s obligations.

 

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or extensions of credit heretofore, now or hereafter made to or
for the benefit of Borrower by Lender, and for other consideration the receipt
and adequacy of which are hereby acknowledged, Obligors and Lender hereby agree
as follows:

 

1.             DEFINITIONS.

 

1.1          General Terms.  When used herein, the following terms shall have
the following meanings:

 

“Additional Loan and Investment Cap” is defined in Section 6.5(g).

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. 
Notwithstanding the foregoing, Lender shall not be deemed an “Affiliate” of any
Obligor or of any Subsidiary of any Obligor.  In the absence of designation to
the contrary, reference to an Affiliate or Affiliates shall be deemed to be a
reference to Affiliates of Borrower.

 

“Agreement” is defined in the preamble.

 

“Anti-Terrorism Laws” is defined in Section 4.16.

 

“Approved Bank” is defined in the definition of “Cash Equivalents.”

 

5

--------------------------------------------------------------------------------


 

“Bank Product Liability” means the liability of Borrower owing to Lender or any
Affiliates of Lender, arising out of (a) the execution or processing of
electronic transfers of funds by automatic clearing house transfer, wire
transfer or otherwise to or from the deposit accounts of Borrower now or
hereafter maintained with Lender or its Affiliates, (b) the acceptance for
deposit or the honoring for payment of any check, draft or other item with
respect to any such deposit accounts, (c) any other treasury, deposit,
disbursement, and cash management services afforded to Borrower by Lender or its
Affiliates, (d) commercial credit card and merchant card services, (e) Letters
of Credit, or (f) Hedging Agreements.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended, reformed or modified from time to time and any
rules or regulations issued from time to time thereunder.

 

“BONY Credit Agreement” means the Revolving Credit Facility, dated as of
November 2, 2017, between Borrower and The Bank of New York Mellon, as amended
from time to time.

 

“Borrower” is defined in the preamble.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks in Chicago, Illinois are required or permitted to close.

 

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is or should be classified as a capital lease.

 

“Capital Lease Obligations” means all monetary obligations under any Capital
Leases.

 

“Capital Expenditures” means as to any Person any and all expenditures of such
Person for fixed or capital assets, including, without limitation, the
incurrence of Capital Lease Obligations, all as determined in accordance with
GAAP except that Capital Expenditures shall not include expenditures for fixed
or capital assets to the extent such expenditures are paid or reimbursed from
the proceeds of insurance.

 

“Cash Equivalents” means: (a) securities issued or fully guaranteed or insured
by the United States Government or any agency or instrumentality thereof having
maturities of not more than twelve  (12) months from the date of acquisition
(“Government Obligations”); (b) dollar or foreign currency denominated
certificates of deposit, time deposits, repurchase agreements, reverse
repurchase agreements, or bankers’ acceptances, having in each case a tenor of
not more than twelve (12) months, issued by (i) any U.S. commercial bank or any
branch or agency of a non-U.S. bank licensed to conduct business in the U.S.
having combined capital and surplus of not less than $250,000,000; or (ii) any
bank whose short-term commercial paper rating at the time of the acquisition
thereof is at least A-1 or the equivalent thereof from S&P or from Moody’s is at
least P-1 or the equivalent thereof from Moody’s (any such bank being an
“Approved Bank”); (c) commercial paper and variable or fixed rate notes issued
by any Approved Bank (or by the parent company thereof) or any variable rate
notes issued by, or guaranteed by any issuer rated at least A 1 by S&P or P 1 by
Moody’s and in either case having a tenor of not more than six (6) months;
(d) obligations of any state of the United States or any political subdivision
thereof for the payment of the principal and redemption price of and interest on
which there shall have been irrevocably deposited Government Obligations
maturing as to principal and interest at times and in amounts sufficient to
provide such payment; (e) repurchase agreements with a term of not more than
thirty (30) days with a bank or trust company (including Lender) or a recognized
securities dealer having capital and surplus in excess of $250,000,000 for
direct obligations issued by or fully guaranteed by the United States of
America; (f) money market accounts subject to Rule 2a-7 of the Company Act
(“Rule 2a-7”) which

 

6

--------------------------------------------------------------------------------


 

consist primarily of cash and cash equivalents set forth in clauses (a) through
(e) above and of which 95% shall at all times be comprised of First Tier
Securities (as defined in Rule 2a-7) and any remaining amount shall at all times
be comprised of Second Tier Securities (as defined in Rule 2a-7), and (g) shares
of any so-called “money market fund”; provided that such fund is registered
under the Company Act, has net assets of at least $250,000,000 and has an
investment portfolio with an average maturity of 365 days or less.

 

“Change in Control” means the occurrence or existence of any one or more of the
following:  (a) Holdings LP shall cease to own, directly or indirectly, free and
clear of all Liens (other than Permitted Liens), all of the issued and
outstanding Equity Interests of the Borrower, (b) Holdings LP shall cease to be
the sole managing member or manager of the Borrower; (c) Operating LLC and C&CO
shall cease to own, directly or indirectly, free and clear of all Liens (other
than Permitted Liens), all of the issued and outstanding Equity Interests of
Holdings LP; (d) C&CO shall cease to be the sole general partner of Holdings LP;
(e) Operating LLC shall cease to own, directly or indirectly, free and clear of
all Liens (other than Permitted Liens), all of the issued and outstanding Equity
Interests of C&CO; (f) Operating LLC shall cease to be the sole managing member
or manager of C&CO; (g) any Person, other than Parent, Lester R. Brafman or
Cohen and Cohen’s Affiliates and Cohen’s immediate family members, shall have
become the beneficial owner (as defined in Rule 13d-3 of the Securities Exchange
Act) of, or shall have obtained voting control over, more than twenty percent
(20%) of the Equity Interests of Operating LLC; (h) the members of the Board of
Directors of Parent at the beginning of any consecutive 24-calendar-month period
(the “Incumbent Directors”) cease for any reason other than due to death to
constitute at least a majority of the members of the Board of Directors of
Parent; provided that any director whose election, or nomination for election by
the Parent’s stockholders, was approved by a vote of at least a majority of the
members of the Board of Directors of Parent then still in office who were
members of the Board of Directors of Parent at the beginning of such
24-calendar-month period, shall be deemed to be an Incumbent Director; (i) Cohen
shall cease to be a member of the Board of Managers of Operating LLC and member
of the Board of Directors of Parent; and (j) any merger, consolidation or other
similar transaction involving the Obligors, where the Obligors are acquired by
non-Affiliate Persons, shall occur.

 

“Claims Act” means the Assignment of Claims Act of 1940 (31 U.S.C. §3727 and 41
et seq. U.S.C. §15 et seq.), as amended and in effect from time to time, and any
rules and regulations issued from time to time thereunder.

 

“Closing” means the consummation of the transactions contemplated by this
Agreement.

 

“Closing Date” means April 25, 2018.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rules or regulations issued from
time to time thereunder.

 

“Cohen” means Daniel G. Cohen.

 

“Collateral Account” means that certain account contemplated by Section 2.1
which, if applicable, shall be pledged to Lender as security for the obligations
of the Borrower under this Agreement.

 

“Commitment” is defined in Section 2.1.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

7

--------------------------------------------------------------------------------


 

“Company Act” means the Investment Company Act of 1940.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of such Person: (a) whereby such Person
guarantees, endorses or otherwise becomes or is contingently liable upon (by
direct or indirect agreement, contingent or otherwise, to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or otherwise
to assure a creditor against loss) the indebtedness, dividend, obligation or
other liability of any other Person in any manner (other than by endorsement of
instruments in the course of collection), including without limitation, any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) whereby such Person guarantees the payment of dividends or
other distributions upon the shares or ownership interest of any other Person;
(c) whereby such Person undertakes or agrees (whether contingently or
otherwise): (i) to purchase, repurchase, or otherwise acquire any indebtedness,
obligation or liability of any other Person or any property or assets
constituting security therefor, or (ii) to advance or provide funds for the
payment or discharge of any indebtedness, obligation or liability of any other
Person (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), or to maintain solvency, assets, level of income,
working capital or other financial condition of any other Person; (d) whereby
such Person agrees to lease property or to purchase securities, property or
services from such other Person with the purpose or intent of assuring the owner
of such indebtedness or obligation of the ability of such other person to make
payment of the indebtedness or obligation; (e) with respect to any letter of
credit issued for the account of such Person or as to which such Person is
otherwise liable for reimbursement of drawings; (f) under any Rate Contracts;
(g) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; (h) for the
obligations of another Person through any agreement to purchase, repurchase or
otherwise acquire such obligation or any Property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another Person; or (i) whereby such Person undertakes or agrees
otherwise to assure a creditor of another Person against loss.  The amount of
any Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum amount so guaranteed or supported.

 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

 

“Corporate Guarantor” is defined in the preamble.

 

“Default” means the occurrence or existence of any one or more of the events
described in Section 7.1.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

 

“Equity Interests” means the membership interests, partnership interests,
capital stock or any other equity interest of any type or class of any Person
and options, warrants and other rights to acquire membership interests,
partnership interests, capital stock or other equity interests of any type or
class or any other equity interest of such Person.

 

“Event of Default” means a Default or an event or condition which with the
passage of time or the giving of notice or both would, unless cured or waived,
become a Default.

 

8

--------------------------------------------------------------------------------


 

“Excess Net Capital” means the amount shown on the relevant date of
determination, under the heading “Computation of Alternative Net Capital
Requirement” as shown on Borrower’s Financial and Operational Combined Uniform
Single (FOCUS) reports, or under such other line on Borrower’s FOCUS reports
pursuant to which Borrower reports its excess net capital.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“FICC” means the Fixed Income Clearing Corporation or any entity succeeding to
any of its principal functions.

 

“Financing Agreements” means this Agreement, the Note, each Guaranty, the
Security Agreement, any Rate Contracts entered into by any Obligor with Lender
or any Affiliate of Lender, and all other documents, instruments and agreements
delivered to Lender in connection therewith, in each case as amended, restated,
supplemented or otherwise modified from time to time.

 

“FINRA” means the Financial Industry Regulatory Authority or any entity
succeeding to any of its principal functions.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year ending on March 31,
June 30, September 30 or December 31 of each Fiscal Year and comprised of three
(3) months.

 

“Fiscal Year” means the fiscal year of the Obligors ending on December 31 of
each year.

 

“Funded Indebtedness” means all Indebtedness due and owing to Lender by Borrower
under the Note less the amount of any assets held in the Collateral Account
subject to a control agreement in favor of the Lender.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), which are applicable to the circumstances as of the date of
determination, applied in a manner consistent with those principles used in
preparing the first of the annual financial statements to be provided pursuant
to Section 5.1(b).

 

“Governing Documents” means (a) for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of designations or instrument
relating to the rights of shareholders of such corporation, any shareholder
rights agreement, and all applicable resolutions of the board of directors (or
any committee thereof) of such corporation, (b) for any partnership, the
partnership agreement and, if applicable, certificate of limited partnership,
(c) for any limited liability company, the operating agreement, limited
liability company agreement or other similar agreement and articles or
certificate of formation, and all applicable resolutions of the board of
managers (or any committee thereof) of such limited liability company, and
(d) for any Person (including any corporation, partnership or limited liability
company), any agreement, instrument or document comparable to the foregoing.

 

“Government Obligations” is defined in the definition of “Cash Equivalents.”

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to

 

9

--------------------------------------------------------------------------------


 

government, any self-regulatory organization with jurisdiction over an
applicable Person, and any corporation or other entity owned or controlled,
through stock or capital ownership or otherwise, by any of the foregoing.

 

“Guaranty” means each Guaranty Agreement dated on or about the Closing Date made
by a Corporate Guarantor in favor of Lender, and any other guaranty of any of
the Liabilities now or hereafter executed and delivered by any Person to Lender.

 

“Guarantor” means, collectively, any party to a Guaranty (other than Lender) and
any other guarantor of all or any portion of the Liabilities.

 

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

 

“ICE LIBOR” is defined in the definition of “LIBOR”.

 

“Incumbent Directors” is defined in the definition of “Change in Control.”

 

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
incurred in the Ordinary Course of Business or accrued expenses paid on
customary terms in the Ordinary Course of Business); (c) all reimbursement or
payment obligations (whether or not contingent) with respect to letters of
credit, surety bonds and other similar instruments; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to property acquired by such Person (even
though the rights and remedies of the seller or the Person providing financing
under such agreement in the event of default are limited to repossession or sale
of such property); (f) all Capital Lease Obligations; (g) “earnouts” and similar
payment obligations under merger, acquisition, purchase or similar or related
agreements; (h) all obligations under Rate Contracts; (i) all Hedging
Obligations, if applicable; (j) all Indebtedness and obligations referred to in
clauses (a) through (i) above secured by (or for which the holder of such
Indebtedness or obligations has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in Property (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness or obligations; and (k) all
Contingent Obligations described in clause (a) of the definition thereof in
respect of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) above.

 

“Indemnitee” is defined in Section 8.10(b).

 

“Investments” is defined in Section 6.5.

 

“JKD Investment Agreement” is defined in the definition of “Third Party Debt.”

 

“Lender” is defined in the preamble.

 

10

--------------------------------------------------------------------------------


 

“Lending Affiliate” means (a) each office and branch of Lender, and (b) each
entity which, directly or indirectly, is controlled by or under common control
with Lender or which controls Lender and each office and branch thereof.

 

“Letter of Credit” means a letter of credit and related loan documents issued by
Lender or its Affiliate, to an Obligor or its Affiliate.

 

“Liabilities” means, collectively, all of Borrower’s liabilities, obligations,
and indebtedness to Lender or any of its Affiliates of any and every kind and
nature, whether heretofore, now or hereafter owing, arising, due or payable and
howsoever evidenced, created, incurred, acquired, or owing, whether individually
or collectively, direct or indirect, joint or several, absolute or contingent,
primary or secondary, fixed or otherwise (including obligations of performance),
and whether arising or existing under any Financing Agreement or other written
agreement, oral agreement or operation of law, including all of Borrower’s other
indebtedness and obligations to Lender or any of its Affiliates under or in
respect of any of this Agreement, the other Financing Agreements, Bank Product
Liability and any Rate Contract among Borrower, Lender or an Affiliate of
Lender, and including any reimbursement obligations, service charges, fees,
expenses of any kind, set-offs, charge-backs, adjustments, corrections, coding
errors and any similar expense or liability of any kind relating to or arising
under the Collateral Account and/or any deposit account control agreement
entered into in connection with this Agreement or the Loans contemplated hereby
for the benefit of Lender.

 

“LIBOR” means, with respect to any applicable interest period, the rate per
annum equal to the London Interbank Offered Rate administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) (“ICE LIBOR”), as published by Bloomberg Financial Markets system
(or another commercially available source providing quotations of ICE LIBOR as
reasonably designated by Lender from time to time) at approximately 11:00
a.m. (London time) two (2) business days prior to the commencement of such
interest period, for United States Dollars (for delivery on the first day of
such interest period).  Lender may adjust the LIBOR Rate by substituting an
alternative rate in the event LIBOR becomes unavailable or is no longer capable
of being determined, to a rate selected by and uniformly adopted by the Lender
as the alternative rate to LIBOR or to a rate which is broadly accepted by the
syndicated loan market as an alternative rate to LIBOR and acceptable to the
Lender.  Lender’s determination of LIBOR shall be conclusive, absent manifest
error.  As used in this definition, “Banking Day” means any day other than a
Saturday, Sunday or any other day on which banks in London, England or
Chicago, Illinois are required or permitted to close.

 

“LIBOR Rate” means a per annum rate of interest equal to LIBOR plus Six Percent
(6.0%) as determined on the 10th day of each calendar month, provided, that in
no event shall the LIBOR Rate be less than Six Percent (6.0%).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or other) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including, but not limited to, those created by,
arising under or evidenced by any conditional sale or other title retention
agreement, the interest of a lessor under a Capital Lease, any financing lease
having substantially the same economic effect as any of the foregoing, or the
filing of any financing statement naming the owner of the asset to which such
lien relates as debtor, under the UCC or any comparable law), and any contingent
or other agreement to provide any of the foregoing, but not including the
interest of a lessor under an operating lease which is not a Capital Lease.

 

“Loan” and “Loans” means each direct advance, and the aggregate of all such
advances, made by Lender to the Borrower under and pursuant to this Agreement.

 

11

--------------------------------------------------------------------------------


 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of Obligors on a combined basis; (b) a material
impairment of the ability of any Obligor to perform in any material respect any
of its obligations under any Financing Agreement; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability of any
Financing Agreement.

 

“Maximum Commitment” is defined in Section 2.1.

 

“MB Financial” means MB Financial Bank, N.A., in its individual capacity, and
its successors and assigns.

 

“Mead Park Notes” is defined in the definition of “Third Party Debt.”

 

“Minimum Commitment” is defined in Section 2.1.

 

“Moody’s” means Moody’s Investors Service Inc.

 

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received with respect to
any sale, conveyance or other disposition of Property of the Borrower other than
in the Ordinary Course of Business, net of (without duplication) (a) the direct
costs incurred in connection with such sale, conveyance or other disposition,
excluding amounts payable to such Person, and (b) sale, use or other transaction
taxes paid or payable as a result thereof.

 

“Non-Use Fee” is defined in Section 2.4(b).

 

“Note” is defined in Section 2.8.

 

“Obligor” and “Obligors” is defined in the preamble.

 

“Ordinary Course of Business” means, in respect of any transaction or course of
dealing involving any Obligor, the ordinary course of such Person’s business, as
conducted by any such Person in accordance with past practice and undertaken by
such Person in good faith and not for purposes of evading any covenant or
restriction in any Financing Agreement.

 

“Participant” is defined in Section 8.7.

 

“Permitted Liens” is defined in Section 6.1.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority or other form of entity.

 

“Property” means any property or interest of any type in any kind of property or
asset, whether real, personal or mixed, and whether tangible or intangible.

 

“Rate Contract Liabilities” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whenever created,
arising, evidence or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate

 

12

--------------------------------------------------------------------------------


 

Contracts, and (b) any and all cancellations, buybacks, reversals, terminations
or assignments of any Rate Contracts.

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates,
including any agreement or arrangement which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

 

“Related Party” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, financial and legal
advisors and consultants of such Person and of such Person’s Affiliates.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

 

“Responsible Officer” means, as to the applicable Obligor, its chief executive
officer, chief financial officer, controller, chief investment officer or its
president, or any other officer having substantially the same authority and
responsibility, or with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer, controller or
chief investment officer or its president, or any other officer having
substantially the same authority and responsibility, and each other Person
designated by any of the foregoing or authorized to request the advance of the
Loans including any Person Lender reasonably believes is so authorized.

 

“Rule 2a-7” is defined in the definition of “Cash Equivalents.”

 

“S&P” means Standard & Poor’s Corporation.

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

 

“SEC” means the Securities and Exchange Commission, or any entity succeeding to
any of its principal functions.

 

“Securities Exchange Act” means the Securities Act of 1934, as amended.

 

“Securities Laws” shall mean the Securities Act of 1933, the Securities Exchange
Act, Sarbanes Oxley Act, any foreign equivalent of the Securities Act of 1933,
as amended, and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

“Security Agreement” means the Pledge and Security Agreement of even date
herewith executed by a Holdings LP in favor of Lender.

 

13

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (b) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control (or have the power to be or control) a managing director,
manager or general partner of such limited liability company, partnership,
association or other business entity.  In the absence of designation to the
contrary, reference to a Subsidiary or Subsidiaries shall be deemed to be a
reference to Subsidiaries of Borrower.

 

“Tangible Net Worth” means, at any time, a Person’s total assets, minus total
liabilities, minus, without duplication, all intangible assets, including,
without limitation, (a) deposits other than deposits held on behalf, or for the
benefit, of customers of such Person with dealers in securities, (b) any prepaid
expenses relating to obligations or liabilities that are due more than twelve
(12) months from the date of calculation, (c) goodwill, (d) amounts due from
equity holders, employees or Affiliates of such Person, and (e) intellectual
property, calculated in accordance with GAAP.

 

“Termination Date” shall mean April 10, 2020, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 7.1 or otherwise under
this Agreement.

 

“Third Party Debt” means that certain Indebtedness evidenced by the following
(as amended from time to time): (i) Convertible Senior Secured Promissory Note,
dated March 10, 2017, issued by Operating LLC (formerly known as IFMI, LLC) to
the DGC Family Fintech Trust in the aggregate principal amount of $15,000,000,
together with that certain Securities Purchase Agreement, dated as of March 10,
2017, by and among Operating LLC (formerly known as IFMI, LLC), the DGC Family
Fintech Trust, a trust established by Daniel G. Cohen, and solely with respect
to certain provisions thereof, Parent (formerly known as Institutional Financial
Markets, Inc.), and the related Pledge Agreement, dated as of March 10, 2017, by
and among Operating LLC (formerly known as IFMI, LLC), in favor of the DGC
Family Fintech Trust; (ii) Convertible Senior Secured Promissory Note, dated
September 25, 2013, issued by Parent to Mead Park Capital Partners LLC in the
aggregate principal amount of $2,923,755; (iii) Convertible Senior Secured
Promissory Note, dated September 25, 2013, issued by Parent to Mead Park Capital
Partners LLC in the aggregate principal amount of $1,461,873; (iv) Convertible
Senior Secured Promissory Note, dated September 25, 2013, issued by Parent to
Mead Park Capital Partners LLC in the aggregate principal amount of $1,461,873
(the Convertible Senior Secured Promissory Notes issued by Parent to Mead Park
Capital Partners LLC and described in subclauses (ii), (iii) and (iv) of this
definition, collectively, the “Mead Park Notes”); (v) Junior Subordinated Note
due 2037, dated June 25, 2007, issued by Parent (formerly known as Alesco
Financial Inc.) in the aggregate principal amount of $28,995,000; (vi) Junior
Subordinated Note due 2035, dated March 15, 2005, issued by Parent (formerly
known as Sunset Financial Resources, Inc.) to JPMorgan Chase Bank, N.A., as
Property Trustee of Sunset Financial Statutory Trust I, in the aggregate
principal amount of $20,619,000; (vii) Investment Agreement, dated October 3,
2016, by and between Operating LLC (formerly known as IFMI, LLC) and JKD Capital
Partners I LTD (pursuant to which, among other things, JKD Capital Partners I
LTD agreed to invest up to $12,000,000 into Operating LLC) (the “JKD Investment
Agreement”); (viii) Investment Agreement, dated September 29, 2016, by and
between Operating LLC and Cohen Bros. Financial LLC Trust (pursuant to which,
among other things, Cohen Bros. Financial

 

14

--------------------------------------------------------------------------------


 

LLC invested $8,000,000 into Operating LLC); and (ix) Investment Agreement dated
September 29, 2016, by and between Operating LLC and The DGC Family Fintech
Trust (pursuant to which, among other things, The DGC Family Fintech Trust
invested $2,000,000 into Operating LLC).

 

“UCC” is defined in Section 1.3.

 

“UFCA” is defined in Section 4.17.

 

“UFTA” is defined in Section 4.17.

 

“United States” and “U.S.” each means the United States of America.

 

1.2                               Accounting Terms.  Calculations and
determinations of financial and accounting terms used and not otherwise
specifically defined under this Agreement (including the Exhibits hereto) shall
be made and determined, both as to classification of items and as to amount, in
accordance with GAAP.  If any changes in accounting principles or practices from
GAAP are occasioned by the promulgation of rules, regulations, pronouncements
and opinions by or required by the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successor thereto or
agencies with similar functions), which results in a change in the method of
accounting in the calculation of financial covenants, standards or terms
contained in this Agreement or any other Financing Agreement, the parties hereto
agree to enter into negotiations to amend such provisions so as equitably to
reflect such changes to the end that the criteria for evaluating financial and
other covenants, financial condition and performance will be the same after such
changes as they were before such changes; and if the parties fail to agree on
the amendment of such provisions, the Borrower shall continue to provide
calculations for all financial covenants, perform all financial covenants and
otherwise observe all financial standards and terms in the Financing Agreements
in accordance with GAAP as in effect immediately prior to such changes.

 

1.3                               Other Terms Defined in the UCC.  All
capitalized terms contained in this Agreement (and which are not otherwise
specifically defined herein) shall have the meanings provided in the Uniform
Commercial Code as the same is in effect on the date hereof in the State of
Illinois (the “UCC”) to the extent the same are used or defined therein;
provided, that, if a term is defined in Article 9 of the UCC differently than in
another Article of the UCC, then such term shall have the meaning specified in
Article 9 of the UCC.

 

1.4                               Other Definitional or Interpretive
Provisions.  Whenever the context so requires, the neuter gender includes the
masculine and feminine, the singular number includes the plural, and vice
versa.  The words “include,” “includes” and “including” shall in any event be
deemed to be followed by the phrase “without limitation.”  All references in
this Agreement to “this Agreement”, “herein”, “hereunder”, “hereof” shall be
deemed to refer to this Agreement and the Exhibits hereto unless the context
requires otherwise.  Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context requires otherwise.  Any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, supplemented or otherwise modified, but only to the extent
such amendment, restatement, supplement or modification does not breach this
Agreement or any other Financing Agreement.

 

2.                                      LOAN.

 

2.1                               Commitment.  Subject to the terms and
conditions of this Agreement and the other Financing Agreements, and in reliance
upon the representations and warranties of the Obligors set forth

 

15

--------------------------------------------------------------------------------


 

herein and in the other Financing Agreements, Lender agrees to make one or more
loans (each a “Loan” and collectively, the “Loans”) at such times as the
Borrower may from time to time request until, but not including, the Termination
Date, and in such amounts as the Borrower may from time to time request,
provided, that the aggregate principal balance of all Loans outstanding at any
time shall not exceed Twenty-Five Million Dollars ($25,000,000) (the “Maximum
Commitment”), and further provided, that to the extent the Borrower may request
Loans in excess of Seventeen Million Five Hundred Thousand Dollars ($17,500,000)
(the “Minimum Commitment”), then prior to disbursement of such Loans in excess
of the Minimum Commitment, (i) a Corporate Guarantor or its Affiliate, as
determined by Borrower and reasonably acceptable to Lender, shall first deposit
into the Collateral Account an amount in cash equal to at least 100% of the
amount of the Loans in excess of the Minimum Commitment in increments of Two
Million Five Hundred Thousand Dollars ($2,500,000) or (ii) a Corporate Guarantor
or its Affiliate, as determined by Borrower and reasonably acceptable to Lender,
shall first pledge an amount of short-term (that is, having a term of maturity
not to exceed two (2) years) U.S. Treasury Notes in the aggregate principal
amount equal to 110% of the amount by which the Loans exceed of the Minimum
Commitment, to be held in the Collateral Account, in each case to secure the
repayment of Loans in excess of the Minimum Commitment, which amounts held in
the Collateral Account shall be released (in whole or in part, as applicable,
and on a pro rata basis subject to the required percentage threshold referenced
above) and such pledge shall terminate (in whole or in part, as applicable, and
on a pro rata basis subject to the required percentage threshold referenced
above) if and when, and to the extent that and so long as, the Loans in excess
of the Minimum Commitment are repaid (collectively, the “Commitment”).  Loans
made by Lender may be repaid and, subject to the terms and conditions hereof,
including, without limitation, the provisions of the preceding sentence,
borrowed again up to, but not including, the Termination Date unless the Loans
are otherwise accelerated, terminated or extended as provided in this
Agreement.  The Loans shall be used by the Borrower for working capital purposes
and general liquidity of the Borrower.  The Collateral Account and pledge
referenced in clause (i) and (ii) above including, without limitation, the term
and provisions thereof and documentation relating thereto, shall be in all
respects reasonably acceptable to Lender.

 

2.2                         Applicable Interest Rates.

 

(a)                                 Loans.  The Loans and all other monetary
Liabilities (subsequent to the due date of the same) of Borrower to Lender under
the Financing Agreements shall bear interest (computed on the basis of a year of
360 and the actual days elapsed) on the unpaid principal amount thereof from the
date advanced until maturity (whether by acceleration or otherwise) at a rate
per annum equal to the LIBOR Rate, payable monthly in arrears not later than the
10th day of each calendar month, upon the Termination Date, and at maturity
(whether by acceleration or otherwise), provided, that the first payment of
interest hereunder shall be due and payable on May 10, 2018.

 

(b)                                 Default Rate.  While Default exists or after
acceleration, the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of the
Loans and all Liabilities owing by it under the Financing Agreements at a rate
per annum equal to the LIBOR Rate plus five percent (5%); provided, that in the
absence of acceleration, any increase in interest rates pursuant to this
Section shall be made at the election of Lender, with written notice to the
Borrower.  While any Default exists or after acceleration, accrued interest
shall be paid on demand of Lender.

 

(c)                                  Rate Determinations.  Lender shall
determine each interest rate applicable to the Loans and the Liabilities under
the Financing Agreements, and its determination thereof shall be conclusive and
binding except in the case of manifest error.

 

16

--------------------------------------------------------------------------------


 

2.3                               Manner of Borrowing.

 

(a)                                 Notice to Lender.  The Borrower shall give
notice to Lender by no later than 2:00 p.m. (Chicago time) on the date the
Borrower requests Lender to advance a Loan in an amount which is not less than
$1,000,000 and in additional increments of $500,000 thereafter in the same
request.  The Borrower shall give such notice requesting advance of a Loan to
Lender by telephone or telecopy (which notice shall be irrevocable once given
and, if by telephone, shall be promptly confirmed in writing), in such form
reasonably acceptable to Lender.  All notices concerning the advance of a Loan
shall specify the date of the requested advance (which shall be a Business
Day).  The Borrower agrees that Lender may rely on any such telephonic or
telecopy notice given by any person Lender in good faith believes is a
Responsible Officer of the Borrower without the necessity of independent
investigation (the Borrower hereby indemnifies Lender from any liability or loss
ensuing from such reliance) and, in the event any such reasonable notice by
telephone conflicts with any written confirmation, such telephonic notice shall
govern if Lender has acted in reasonable reliance thereon.

 

(b)                                 Disbursement of Loan.  Not later than 3:00
p.m. (Chicago time) on the date of the requested advance of a Loan, subject to
Section 3, Lender shall make available the Loan in funds immediately available
and in Dollars at the principal office of Lender in Chicago, Illinois.

 

(c)                                  Reduction in Commitment.  Borrower may
request a reduction in the Commitment in a minimum amount of $1,000,000 and
multiples of $500,000 (unless the remaining balance is less than $500,000, in
which case such lesser amount) thereafter in the same request upon not less than
five (5) days’ notice to Lender.

 

2.4                               Fees.

 

(a)                                 Commitment Fee.  On the Closing Date,
Borrower shall pay to Lender a commitment fee of Two Hundred Fifty Thousand
Dollars ($250,000).

 

(b)                                 Unused Facility Fee.  Borrower shall pay to
Lender a nonrefundable quarterly non-usage fee equal to the daily unborrowed
portion of the Maximum Commitment (the “Non-Use Fee”).  For purposes of the
foregoing, the unborrowed portion of the Maximum Commitment for any given day
will be an amount equal to the result of: (i) the amount of the Maximum
Commitment; minus (ii) the sum of the aggregate principal amount of all Loans
outstanding; in each case determined as of the end of such day. The Non-Use Fee
shall be computed for the actual number of days elapsed on the basis of a year
of 360 days at a rate per annum equal to 0.50%. The accrued unpaid non-usage fee
shall be payable quarterly beginning on June 30, 2018, and on the last day of
each September, December, March and June thereafter prior to the Termination
Date, with any outstanding unpaid amount due upon the Termination Date.

 

2.5                               Maturity of Loans.  The Loans, both for
principal and interest, shall mature and become immediately due and payable in
full by the Borrower on the Termination Date.  No notice of the Termination Date
by Lender shall be required.

 

2.6                         Prepayments.  Borrower may voluntarily prepay the
Liabilities under the Financing Agreements in full or in part upon the same day
as irrevocable written notice is provided to Lender, provided, that the amount
of such pre-payment shall, at minimum, be in an amount of $500,000 and
increments of $100,000 thereafter.

 

2.7                               Place and Application of Payments.  All
payments of principal of and interest on the Loans, and of all other Liabilities
payable by Borrower under the Financing Agreements, shall be made by the
Borrower no later than 2.00 p.m. on the due date thereof at the office of Lender
in Chicago, Illinois

 

17

--------------------------------------------------------------------------------


 

(or such other location as Lender may designate to the Borrower).  Any payments
received after such time shall be deemed to have been received by Lender on the
next Business Day. If any payment hereunder becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.  All such payments
shall be made in Dollars, in immediately available funds at the place of
payment, in each case without set-off or counterclaim.  Any partial prepayment
of the Liabilities under the Financing Agreements will be applied first to any
unpaid costs and expenses of Lender, then to accrued and unpaid fees and
interest under the Financing Agreements and then to principal of the Loans, in
inverse order of maturity, or in such other manner as Lender may determine in
its sole and absolute discretion.

 

2.8                               Evidence of Indebtedness.

 

(a)                                 The Loans shall be evidenced by a promissory
note in the form of Exhibit A (the “Note”).

 

(b)                                 Lender shall make notation in its books and
records in accordance with its usual practice of the indebtedness of the
Borrower to Lender resulting from the Loans made by Lender from time to time,
including the amounts of principal and interest payable and paid to Lender from
time to time hereunder.

 

(c)                                  The entries made in the books and records
of Lender maintained pursuant to paragraph (b) above shall be prima facie
evidence of the existence and amounts of the Liabilities therein recorded;
provided, that the failure of Lender to maintain such records or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Liabilities in accordance with their terms.

 

2.9                               Late Charge.  In the event any payment of
interest or principal due hereunder, or any other payment due hereunder, other
than amounts unpaid after maturity, is not made within ten (10) days after the
date when any such payment is due in accordance with the terms hereof, then, in
addition to the payment or the past due amount, Borrower shall pay to Lender a
“late charge” of five percent (5%) of the past due amount to defray part of the
cost of collection and handling such late payment.  Borrower agrees that the
damages to be sustained by Lender for the detriment caused by any late payment
is extremely difficult and impractical to ascertain, and that the amount of five
percent (5%) of the past due amount is a reasonable estimate of such damages,
does not constitute interest, and is not a penalty.  Notwithstanding the
foregoing, this Section 2.9 shall not apply and no late charges shall be
applicable to any amounts which are the subject of this Section 2.9 in the event
that the Liabilities are accelerated under Article 7.

 

2.10                        Change in Circumstances and Contingencies.

 

(a)                                 Additional Costs.  If, in the determination
of Lender, any applicable “law,” which expression, as used in this
Section 2.10(a), includes statutes, rules and regulations thereunder and
interpretations thereof by any competent court or by any governmental or other
regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to Lender or
any Lending Affiliate by any central bank or other fiscal, monetary, or other
authority (whether or not having the force of law) adopted, becoming effective,
or any change in the interpretation or administration thereof, in each case
after the date hereof, shall: (i) subject Lender or any Lending Affiliate to any
tax, levy, impost, duty, charge, fee, deduction or withholding of any nature
with respect to any Loan (other than taxes imposed on or measured by the overall
net income of Lender), or (ii) change the taxation of payments to Lender of
principal or interest on or any other amount relating to the Loan (other than
taxes imposed on or measured by the overall net income or capital of Lender and
doing business and franchise

 

18

--------------------------------------------------------------------------------


 

taxes), or (iii) impose or increase or render applicable any special deposit,
assessment, insurance charge, reserve or liquidity or other similar requirement
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by Lender or any Lending Affiliate, or
(iv) impose on Lender or any Lending Affiliate any other conditions or
requirements with respect to the Loans, and the result of any of the foregoing
is: (x) to increase the cost to Lender of making, funding or maintaining the
Loans, or (y) to reduce the amount of principal, interest or other amount
payable to such Lender hereunder on account of the Loans, or (z) to require
Lender to make any payment or to forego any interest or other sum payable under
this Agreement, then, and in each such case, Borrower shall, within ten
(10) days of a demand made by Lender at any time and from time to time and as
often as the occasion therefor may arise, pay to Lender such additional amounts
as will be sufficient to compensate Lender (including lost profits) for such
additional cost, reduction, payment or foregone interest or other sum.

 

(b)                                 Withholding Taxes.  Payments Free of
Withholding.  Except as otherwise required by law and subject to
Section 2.10(b), each payment by Borrower under this Agreement or the other
Financing Agreements shall be made without withholding or deduction for or on
account of any present or future taxes (other than overall net income taxes on
the recipient imposed by the jurisdiction in which its principal executive
office is located) imposed by or within the jurisdiction in which Borrower is
domiciled, any jurisdiction from which Borrower or any other Person on behalf of
Borrower makes any payment, or (in each case) any political subdivision or
taxing authority thereof or therein.  If any such withholding is so required,
Borrower shall make the withholding or deduction, pay the amount withheld to the
appropriate Governmental Authority before penalties attach thereto or interest
accrues thereon and forthwith pay such additional amount as may be necessary to
ensure that the net amount actually received by Lender free and clear of such
taxes (including such taxes on such additional amount) is equal to the amount
which Lender would have received had such withholding not been made.  If Lender
pays any amount in respect of any such taxes, penalties or interest, Borrower
shall reimburse Lender for that payment on demand in the currency in which such
payment was made.  If Borrower pays any such taxes, penalties or interest, it
shall deliver official tax receipts evidencing that payment or certified copies
thereof to Lender on or before the thirtieth day after payment.

 

(c)                                  U.S. Withholding Tax Exemptions.  Upon the
request of the Borrower, Lender shall submit to the Borrower a certificate to
the effect that it is a United States person (as such term is defined in
Section 7701(a)(30) of the Code).

 

(d)                                 Inability of Lender to Submit Forms.  If
Lender determines, as a result of any change in applicable law, regulation or
treaty, or in any official application or interpretation thereof, that it is
unable to submit to Borrower any form or certificate that Lender is obligated to
submit pursuant to subsection (b) of this Section 2.10(d) or that Lender is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
Lender shall promptly notify Borrower of such fact and Lender shall to that
extent not be obligated to provide any such form or certificate and will be
entitled to withdraw or cancel any affected form or certificate, as applicable.

 

(e)                                  Capital Adequacy. If, after the date
hereof, either (i) the introduction of or any change in or in the interpretation
of any law or (ii) the making or issuance of any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) (A) affects or would affect the amount of capital required or expected to
be maintained by Lender or any of its Affiliates, and Lender determines that the
amount of such capital is increased by or based upon the existence of the Loans
then, upon demand by Lender, Borrower shall immediately pay to Lender, from time
to time as specified by Lender, additional amounts sufficient to compensate
Lender in light of such circumstances, to the extent that Lender determines such
increase in capital to be allocable to the existence of the Loans or (B) has or
would have the effect of reducing the rate of return on the capital or

 

19

--------------------------------------------------------------------------------


 

assets of Lender or any Person controlling Lender as a consequence of, as
determined by Lender in its discretion, the existence of Lender’s commitments or
obligations under this Agreement or any of the other Financing Agreements, then,
upon demand by Lender, Borrower shall immediately pay to Lender, from time to
time as specified by Lender, additional amounts sufficient to compensate Lender
in light of such circumstances.  Notwithstanding anything contained herein to
the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “change in or in the interpretation of any
law”, regardless of the date enacted, adopted or issues.  For the avoidance of
doubt, “change in or in the interpretation of any law” shall also include any
change after the date of this Agreement in (1) risk-based capital guidelines in
effect in the United States in effect in the United States on the date of this
Agreement, including transition rules, and (2) the corresponding capital
regulations promulgated by regulatory authorities outside the United States,
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.

 

(f)                                   A certificate signed by an officer of
Lender setting forth any additional amount required to be paid by Borrower to
Lender under any provision of Sections 2.10(a) through 2.10(c), and the
computations made by Lender to determine such additional amount shall be
submitted by Lender to Borrower in connection with each demand made at any time
by Lender upon Borrower under any of such provisions.  Such certificate, in the
absence of manifest error, shall be conclusive as to the additional amount owed.

 

3.                                      CONDITIONS OF ADVANCE.

 

3.1                               Conditions to Initial Advance of the Loan. 
Notwithstanding any other provisions contained in this Agreement, the making of
the initial advance on the Loan, and the initial Closing, shall be conditioned
upon the following:

 

(a)                                 Due Diligence.  All legal, tax, insurance
and regulatory matters relating to this Agreement shall be satisfactory to
Lender.

 

(b)                                 Financial Condition.  Since the date of the
most recent annual financial statements provided to Lender, no change in the
financial condition or operations of Obligors shall have occurred which would
reasonably be expected to have a Material Adverse Effect, as determined by
Lender in its reasonable discretion and none of Obligors shall have entered into
or consummated any transaction or transactions not in the Ordinary Course of
Business or as otherwise approved by Lender in writing.

 

(c)                                  Additional Conditions.  Each of the
conditions precedent set forth on Annex I shall have been satisfied.

 

(d)                                 Regulatory Information. Lender shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act, as Lender shall have
reasonably requested.

 

(e)                                  Other Requirements.  Lender shall have
received, in form and substance satisfactory to each such party, all
certificates, orders, authorities, consents, affidavits, applications,
schedules, opinions, instruments and other documents which are provided for
hereunder or under the other Financing Agreements, or which each such party may
at any time reasonably request.

 

20

--------------------------------------------------------------------------------


 

3.2                               Conditions to All Advances.  Notwithstanding
any other provisions contained in this Agreement, the making of all advances on
the Loan (including the initial advance on the Loan) and all Closings (including
the initial Closing) shall be conditioned upon the following:

 

(a)                                 No Default.  There shall not have occurred
any Default or Event of Default which is then continuing, nor shall any Default
or Event of Default exist after giving effect to the Closing.

 

(b)                                 Representations and Warranties True and
Correct.  The representations and warranties of each Obligor contained in this
Agreement shall be true and correct in all material respects on and as of the
date of the advance on the Loans, and after giving effect thereto, as though
made on and as of such date (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date).Request by
Borrower for the advance of the Loans shall be deemed to be a representation and
warranty by the Obligors that the conditions set forth in Section 3.2 have been
satisfied on and as of the date of such advance on the Loans and after giving
effect thereto; provided, that Lender may make an advance hereunder, in the sole
discretion of Lender, notwithstanding the failure of the Borrower or any Obligor
to satisfy one or more of the conditions set forth above and any such advance so
made shall not be deemed a waiver of any Default or Event of Default or other
condition set forth above that may then exist.  For the avoidance of doubt,
Lender shall not be required to make the initial advance on the Loan in the
event that the conditions of Section 3.1 are not satisfied, and Lender shall not
be required to make any advance on the Loan in the event that any of the
conditions set forth in this Section 3.2 are not satisfied.

 

4.                                      REPRESENTATIONS AND WARRANTIES.

 

Each Obligor, jointly and severally with the other Obligors, represents and
warrants as follows:

 

4.1                               Existence and Power.  Each Obligor: (a) is a
partnership, corporation or limited liability company, duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation or incorporation, as applicable; (b) has the partnership, corporate or
limited liability company, as applicable, power and authority and all
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business, and (ii) execute, deliver, and perform its
obligations under, the Financing Agreements to which it is a party; (c) is duly
qualified as a foreign partnership, corporation or limited liability company, as
applicable, and licensed and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification or license; and (d) is in compliance
with all Requirements of Law; except, in each case referred to in clauses
(b)(i), (c) or (d), to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

4.2                               Authorization; No Contravention.

 

(a)                                 The execution, delivery and performance each
Obligor of this Agreement, and by each Obligor of each other Financing Agreement
to which such Obligor is a party, have been duly authorized by all necessary
action, and do not: (i) contravene the terms of any of such Obligor’s Governing
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, any document evidencing any Contractual
Obligation to which such Obligor is a party or any order, injunction, writ or
decree of any Governmental Authority to which such Obligor such or Property is
subject; or (iii) violate any Requirement of Law.

 

(b)                                 Schedule 4.2 sets forth the authorized
Equity Interests of each Obligor.  All issued and outstanding Equity Interests
of each Obligor are duly authorized and validly issued and fully paid, and where
applicable, non-assessable, and free and clear of all Liens (other than
Permitted Liens), and such

 

21

--------------------------------------------------------------------------------


 

securities were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.  As of the Closing Date, all of the
issued and outstanding Equity Interests of each Obligor are owned by the Persons
and in the amounts set forth on Schedule 4.2.  Except as set forth on Schedule
4.2, there are no pre-emptive or other outstanding rights, options, warrants,
conversion rights or other similar agreements or understandings for the purchase
or acquisition of any shares of Equity Interests of any Obligor.

 

4.3                               Governmental Authorization.  No approval,
consent, authorization, or other action by, or notice to, or filing with (other
than, with respect to Parent, public disclosure of the transactions contemplated
under this Agreement as required by Securities Laws or the NYSE American), any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Obligor of
the Financing Agreements to which it is a party, except those obtained or made
on or prior to the Closing Date.  Each Obligor is in compliance with all laws,
orders, regulations and ordinances of all Governmental Authorities relating to
its business, operations and assets, except for laws, orders, regulations and
ordinances the violation of which would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each Obligor possess all licenses,
memberships, registrations, permits and approvals necessary for the conduct of
their respective businesses as now conducted as required by law or applicable
rules and regulations, including under any applicable rules of the SEC, FINRA,
FICC and applicable state securities regulators, except where any failure to do
so would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

4.4                               Binding Effect.  Each Financing Agreement to
which any Obligor is a party constitutes the legal, valid and binding
obligations of such Obligor, enforceable against such Obligor in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

4.5                               Litigation.  Except as specifically disclosed
in Schedule 4.5, there are no actions, suits, proceedings, claims or disputes
pending, or to the knowledge of any Obligor, threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, against such
Obligor or any of their Properties which: (a) purport to affect or pertain to
this Agreement, any other Financing Agreement, or any of the transactions
contemplated hereby or thereby; or (b) if adversely determined, would reasonably
be expected to result in equitable relief or monetary judgment(s) or Liens
against such Obligor, individually or in the aggregate, in excess of $750,000. 
No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Financing Agreement, or directing that the transactions provided for herein or
therein not be consummated as herein or therein provided.

 

4.6                               No Default.  No Default or Event of Default
exists or would result from the making of any advance on the Loans or the
incurrence of any other Liabilities by any Obligor.  None of the Obligors is in
default under or with respect to any Contractual Obligation in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect.  No Obligor knows of any dispute
regarding any Contractual Obligation of such Obligor that would reasonably be
expected to have a Material Adverse Effect.

 

4.7                               Use of Proceeds; Margin Regulations.  No
Obligor or Affiliate of Obligor is generally engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.

 

22

--------------------------------------------------------------------------------


 

4.8                               Title to Properties.  Each Obligor has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real Property necessary for, or used in the ordinary conduct of, their
respective businesses, subject only to Permitted Liens.  No Property of any
Obligor is subject to any Liens, other than Permitted Liens.

 

4.9                               Taxes.  Each Obligor has filed all Federal and
other material tax returns and reports required to be filed, and have paid all
Federal and other material taxes, assessments, fees and other material
governmental charges levied or imposed upon them or their Properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently prosecuted and for which adequate
reserves have been provided in accordance with GAAP.  To each Obligor’s
knowledge, there is no proposed tax assessment against such Obligor that would
reasonably be expected to have a Material Adverse Effect, if the assessment was
made.

 

4.10                        Financial Statements; Financial Condition.  All
financial statements furnished to Lender, fairly present the financial condition
of each Obligor and their respective Subsidiaries as of the respective dates
thereof or for the respective periods thereof and the results of their
operations and cash flows for the periods then ended in conformity with GAAP
applied on a consistent basis.  Since the date of the most recent audited
financial statements delivered to Lender under Section 5.1(b), there has been no
Material Adverse Effect with respect to any Obligor.  No Obligor has any
Indebtedness (other than Indebtedness permitted pursuant to Section 6.2) or any
Contingent Obligations (other than Contingent Obligations permitted pursuant to
Section 6.8).

 

4.11                        Regulated Entities.  No Obligor nor any Person
controlling an Obligor is (a) an “investment company” or required to be
registered as an “investment company” within the meaning of the Company Act; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any state public utilities code, or any other Federal or state statute or
regulation limiting its ability to incur Indebtedness.

 

4.12                        Intellectual Property.  Each Obligor owns, or holds
licenses in, all trademarks, trade names, copyrights, patents, patent rights,
and licenses that are necessary to the conduct of its business as currently
conducted.

 

4.13                        Subsidiaries.  Neither Borrower nor Holdings LP has,
as of the Closing Date, any Subsidiary or Equity Interests in any other Person,
except as listed on Schedule 4.13.

 

4.14                        Transaction and Other Fees.  Except as disclosed by
any Obligor in writing to the Lender, no Obligor has any obligation to any
Person in respect of, or has paid, any finder’s, broker’s or investment banker’s
fee or other fee in connection with the transactions contemplated hereby.

 

4.15                        Full Disclosure.  None of the statements or
representations or warranties made by any Obligor in the Financing Agreements,
and none of the statements contained in each exhibit, report, statement or
certificate furnished by or on behalf of any Obligor in connection with the
Financing Agreements (including offering and disclosure materials, if any,
delivered by or on behalf of any Obligor to Lender prior to the Closing Date)
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading as of
the time when made or delivered in light of the circumstances at the time made.

 

4.16                        Anti-Terrorism Laws.  No Obligor, nor to any
Obligor’s knowledge any Affiliate of such Obligor, nor any brokers nor other
agents of any such Person acting or benefiting in any capacity in connection
with any of the Loans or other Liabilities: (a) is in violation of any laws
relating to terrorism

 

23

--------------------------------------------------------------------------------


 

or money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 (the “Executive Order”),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56,
signed into law October 26, 2001 (the “USA Patriot Act”); (b) is a Person:
(i) that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order; (ii) that is owned or controlled by, or acting for or
on behalf of, any Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order; (iii) with which Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
(iv) that commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order or has done so or plans to do so; or (v) that is
named as a “specially designated national and blocked person” on the most
current list published by the USA Treasury Department Office of Foreign Assets
Control (“OFAC”) at its official website or any replacement website or other
replacement official publication of such list; (c) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Person described in clause (b) above; (d) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order; or (e) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.

 

4.17                        Solvency.  Each Obligor (a) is not “insolvent” as
that term is defined in Section 101(32) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) does not have “unreasonably small capital,” as that
term is used in Section 548 (a)(2)(B)(ii) of the Bankruptcy Code or Section 5 of
the UFCA, (c) is not engaged or about to engage in a business or a transaction
for which its remaining Property is “unreasonably small” in relation to such
business or transaction as that term is used in Section 4 of the UFTA, (d) is
able to pay its debts as they mature or become due, within the meaning of
Section 548(a)(2)(B)(iii) of the Bankruptcy Code, Section 4 of the UFTA and
Section 6 of the UFCA, and (e) own assets having a value both at “fair
valuation” and at “present fair salable value” greater than the amount required
to pay such Person’s “debts” as such terms are used in Section 2 of the UFTA and
Section 2 of the UFCA.  None of the Obligors shall be rendered insolvent (as
such term is defined above) by the execution and delivery of this Agreement or
any of the other Financing Agreements or by the transactions contemplated
hereunder or thereunder.

 

4.18                        Deposit and Other Accounts.  Schedule 4.18 sets
forth as of the Closing Date all of the Obligors’ deposit and remittance
accounts, as well as any other deposit, operating, prime brokerage, investment,
custodial or accounts of any kind whatsoever currently maintained by such
Obligor.

 

4.19                        Survival.  All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement.

 

5.                                      AFFIRMATIVE COVENANTS.

 

Each Obligor, jointly and severally with the other Obligors, covenants and
agrees that, so long as Lender shall have any Commitment hereunder, or the Loans
or other Liabilities (other than contingent obligations with respect to which no
express indemnification claim has been made) shall remain unpaid or unsatisfied:

 

5.1                               Financial Statements.  Except as otherwise
expressly provided for herein, Obligors and their respective Subsidiaries shall
keep proper books of record and account in which full and true entries will be
made of all dealings or transactions of or in relation to the business and
affairs of Obligors and their respective Subsidiaries, in accordance with GAAP
consistently applied and Borrower shall cause to be furnished to Lender:

 

24

--------------------------------------------------------------------------------


 

(a)                                 Monthly.  As soon as practicable after the
end of each month and in any event not more than 30 days thereafter, with
respect to Borrower, a copy of the Financial and Operational Combined Uniform
Single (FOCUS) report of Borrower.

 

(b)                                 Quarterly.  As soon as practicable after the
end of each Fiscal Quarter, and in any event by the earlier of the date filed
with the SEC and FINRA or any other Governmental Authority or forty five (45)
days after the end of each such Fiscal Quarter (or within seventy five (75) days
after the close of a Fiscal Year for the last Fiscal Quarter of such year):

 

(i)                                     unaudited consolidated financial
statements of Borrower and Parent for such quarter, including, without
limitation, statements of income and changes in equity for such period and year
to date balance sheets as of the end of such period, setting forth in each case,
in comparative form, figures for the corresponding periods in the preceding
Fiscal Year and as of a date one year earlier, all in reasonable detail and
certified as accurate by a Responsible Officer, subject to changes resulting
from normal year-end adjustments; and

 

(ii)                                  in the event that any of the foregoing
statements indicate that any Obligor or its Subsidiaries have varied in any
material respect from any financial projections provided by such Obligor to
Lender, if any, a statement of explanation of such variations from the
applicable Responsible Officer.

 

(c)                                  Annual.  As soon as practicable after the
end of each Fiscal Year of Borrower, and in any event within the sooner of
(i) when filed with the SEC, FINRA or any other Governmental Authority and
(ii) sixty (60) days after the end of each such Fiscal Year, annual audited
financial statements of Borrower, and seventy five (75) days after the end of
each such Fiscal Year, annual consolidated audited financial statements of
Parent, in each case, including, without limitation, statements of income,
changes in equity and cash flow for such year, and balance sheets as of the end
of such year, setting forth in each case, in comparative form, corresponding
figures for the period covered by the preceding annual review and as of the end
of the preceding Fiscal Year, all in reasonable detail and satisfactory in scope
to Lender and examined by Grant Thornton LLP, or any other independent certified
public accountants of recognized standing and reputation selected by Borrower
and reasonably satisfactory to Lender whose opinion shall be unqualified.

 

(d)                                 Other Information. With reasonable
promptness, such other business or financial data as Lender may reasonably
request.

 

All financial statements delivered to Lender pursuant to the requirements of
this Section 5.1 (except where otherwise expressly indicated) shall be prepared
in accordance with GAAP in effect as of the date thereof consistently applied,
except for changes therein with which the certified public accountants pursuant
to Sections 5.1(b) and 5.1(c) have previously concurred in writing and except
that the financial statements delivered pursuant to Sections 5.1(a) and 5.1(b),
shall be subject to normal year-end adjustments, and shall not be accompanied by
footnotes.

 

5.2                               Certificates; Other Information.  Each
Obligor, as applicable, shall furnish to Lender:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 5.1(b), a fully and properly
completed compliance certificate in the form of Exhibit B, certified on behalf
of such Obligor by a Responsible Officer;

 

(b)                                 promptly after the same are sent, copies of
all financial statements and reports which Borrower sends to holders of its
Equity Interests; and promptly after the same are filed, copies of all

 

25

--------------------------------------------------------------------------------


 

financial statements and regular, periodic or special reports which Borrower may
make to, or file with, the SEC or any successor or other Governmental Authority;

 

(c)                                  at the same time such reports or
information are provided to any holder of Parent’s or Borrower’s Equity
Interests, a copy of any reports, including portfolio and financial management
reports or similar information or reports as to Parent’s or Borrower’s
investment property provided to any holder of Parent’s or Borrower’s Equity
Interests;

 

(d)                                 promptly upon receipt thereof, copies of any
reports submitted by Parent’s or Borrower’s certified public accountants in
connection with each annual, interim or special audit or review of any type of
the financial statements or internal control systems of Parent or Borrower made
by such accountants, including any comment letters submitted by such accountants
to management of such Person in connection with their services; and

 

(e)                                  promptly, such additional business,
financial, partnership (or other organizational) and other information as Lender
may from time to time reasonably request.

 

5.3                               Notices.  Borrower shall promptly notify
Lender of any of the following (and in no event later than three (3) Business
Days after a Responsible Officer becoming aware thereof):  (a) the occurrence or
existence of any Event of Default; (b) any breach or non-performance of, or any
default under, any Contractual Obligation of Borrower or Parent or any violation
of, or non-compliance with, any Requirement of Law by Borrower or Holdings LP,
which, in either case, would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect; (c) any dispute,
litigation, investigation, proceeding or suspension which may exist at any time
between an Obligor and any Governmental Authority which would reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect; (d) the commencement of, or any material adverse development in,
any litigation or proceeding affecting an Obligor (i) in which the amount of
damages claimed is $750,000 (or its equivalent in another currency or
currencies) or more, (ii) in which injunctive or similar relief is sought and
which would reasonably be expected to have a Material Adverse Effect, or
(iii) in which the relief sought is an injunction or other stay of the
performance of this Agreement or any Financing Agreement; (e) any Material
Adverse Effect subsequent to the date of the most recent audited financial
statements of Borrower or Parent delivered to Lender pursuant to this Agreement;
(f) any material change in accounting policies or financial reporting practices
by Borrower or Parent; (g) the creation, establishment or acquisition of any
Subsidiary of Borrower or Holdings LP; (h) any material change in the investment
policies or practices of any Obligor; (i) any material notices given to or from
any holder of Equity Interests of Borrower or Holdings LP; and (j) the filing of
any notice pursuant to Rule 15c3-1(e), Rule 17a-5(f)(3) or Rule 17a-11 under the
Securities Exchange Act with respect to Borrower.  Each notice pursuant to this
Section shall be accompanied by a written statement by a Responsible Officer on
behalf of Borrower setting forth details of the occurrence referred to therein,
and stating what action such Obligor proposes to take with respect thereto and
at what time.  Each notice of a Default or of an Event of Default shall describe
with particularity any and all clauses or provisions of this Agreement or other
Financing Agreement that have been breached or violated.

 

5.4                               Preservation of Existence.  Each Obligor
shall: (a) preserve and maintain in full force and effect its partnership,
corporate, limited liability company or other existence and good standing under
the laws of its state or jurisdiction of formation or incorporation;
(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business and except as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; (c) use reasonable
efforts, in the Ordinary Course of Business, to preserve its business
organization and preserve the goodwill and business of the customers, suppliers
and others having material business relations with it except where failure to do
so would not reasonably

 

26

--------------------------------------------------------------------------------


 

be expected to result, in the aggregate, in a Material Adverse Effect; and
(d) preserve or renew all of its registered trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

5.5                               Maintenance of Property, Insurance.  Each
Obligor shall maintain and preserve all of its Property which is used or useful
in its business in good working order and condition (ordinary wear and tear
excepted) and make all necessary repairs thereto and renewals and replacements
thereof except where failure to do so would not reasonably be expected to
result, in the aggregate, in a Material Adverse Effect.  Each Obligor further
shall maintain insurance with responsible and reputable insurance companies or
associations with respect to its properties and business, in such amounts and
covering such risks as is required by any Governmental Authority having
jurisdiction with respect thereto or as is carried generally in accordance with
sound business practice by companies in similar businesses similarly situated
and in any event in amount, adequacy and scope reasonably satisfactory to
Lender.  All property policies are to be made payable to Lender in case of loss,
under a standard noncontributory “lender” or “secured party” clause and are to
contain such other provisions as Lender may require to fully protect its
interest and to any payments to be made under such policies.  Each Obligor shall
make or cause to be made all necessary repairs or replacements of such Obligor’s
property and equipment and any proceeds of insurance maintained by such Obligor
shall, to the extent that such proceeds are paid to Lender, be paid by Lender to
such Obligor as reimbursement for the costs of such repairs or replacements. 
All certificates of insurance are to be delivered to Lender and the policies are
to be premium prepaid, with the loss payable and additional insured endorsement
in favor of Lender and such other Persons as Lender may designate from time to
time, and shall provide ten (10) days’ prior written notice before the effective
date of cancellation if insurer cancels for non-payment of premium or for not
less than thirty (30) days’ prior written notice to Lender of the exercise of
any right of cancellation for any other reason.  If any Obligor fails to
maintain such insurance, Lender may arrange for such insurance, but at the
Obligor’s expense and without any responsibility on Lender’s part for obtaining
the insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims.  Upon the occurrence and during the
continuance of a Default, Lender shall have the sole right, in its name or in
the name of any Obligor, to file claims under any insurance policies, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies; provided that, unless otherwise applied toward the repayment of
Liabilities, any amounts collected by Lender in connection with such insurance
policies shall, at any time that Lender shall not have elected to terminate the
Commitment and declare the Loans due and payable under Section 7.1, be remitted
to the applicable Obligor.

 

5.6                               Payment of Liabilities.  Each Obligor shall
pay, discharge and perform as the same shall become due and payable or required
to be performed, all of their respective obligations and liabilities, including:
(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently prosecuted which stay the enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by Obligors; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its Property unless the same are being contested in good
faith by appropriate proceedings diligently prosecuted which stay the imposition
or enforcement of the Lien and for which adequate reserves in accordance with
GAAP are being maintained by any Obligor; (c) all Indebtedness, as and when due
and payable, but subject to any restrictions contained in this Agreement or any
instrument or agreement evidencing such Indebtedness; and (d) the performance of
all obligations under any Contractual Obligation to which any Obligor is bound,
or to which they or any of their respective Properties are subject, except, in
the case of subclauses (a) though (d) of this Section 5.6, where the failure to
so pay, discharge and perform such obligations and liabilities would not
reasonably be expected to result, in the aggregate, in a Material Adverse
Effect.

 

27

--------------------------------------------------------------------------------


 

5.7                               Compliance with Laws.  Obligors shall each
comply, in all material respects, with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business, including,
but not limited to, anti-money laundering laws and requirements of the Bank
Secrecy Act, except (a) such as may be contested in good faith by appropriate
proceedings diligently prosecuted without risk of loss of any material portion
of the Obligor’s Property, (b) as to which a bona fide dispute exists, (c) for
which appropriate reserves have been established on any Obligor’s financial
statements, or (d) where the failure to comply would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

 

5.8                               Inspection of Property and  Books and
Records.  Obligors shall each maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Obligor.  Obligors shall each permit representatives
and independent contractors of Lender to visit and inspect any of their
respective Properties, to examine their respective organizational, corporate,
limited liability company or partnership, as applicable, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective directors,
officers, and independent public accountants, at such reasonable times during
normal business hours and as often as may be reasonably desired.  Without
limiting the foregoing, Lender may conduct a third-party audit of Obligors at
Obligors’ reasonable cost, provided that such audit shall occur not more than
once each year other than during the existence of a Default or Event of Default.

 

5.9                               Use of Proceeds.  Borrower shall use the
proceeds of the Loans for working capital and general liquidity of the Borrower
but not directly or indirectly for “buying,” “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Federal Reserve Board as now and from time to time hereafter
in effect in any manner which violates or would cause Lender to violate the
provisions of the Regulations of the Federal Reserve Board.

 

5.10                        Further Assurances; Subsidiary Guaranties.

 

(a)                                 Obligors shall ensure that all written
information, exhibits, schedules and reports furnished to Lender do not and will
not contain any untrue statement of a material fact and do not and will not omit
to state any material fact necessary to make the statements contained therein
not misleading in light of the circumstances in which made, and will promptly
disclose to Lender and correct any defect or error that may be discovered
therein or in any Financing Agreement or in the execution, acknowledgment or
recordation thereof.  Promptly upon request by Lender, Obligors shall take such
additional actions as Lender may reasonably require from time to time in order
to effectuate this Agreement or any other Financing Agreement.

 

(b)                                 Without in any way limiting
Section 5.3(g) or Section 6.13, Borrower shall deliver to Lender the Governing
Documents of each domestic Subsidiary of the Borrower not party to this
Agreement and, upon written request, shall execute and deliver to Lender
promptly (and in any event within fifteen (15) days) a Guaranty substantially in
form of the Guaranty executed and delivered by each Guarantor, together with
such other documents requested by Lender, in order to cause such Subsidiary to
become bound by all of the terms, covenants and agreements contained in the
Financing Agreements, in each case as determined by Lender in its reasonable
discretion.

 

5.11                        Depository and Other Accounts.  Subject to, and as
permitted by, the provisions below in this Section 5.11, no later than
forty-five (45) days after the Closing Date, Obligors shall each at all times
maintain their primary deposit accounts at Lender.  No Obligor shall maintain
any other deposit, investment, securities, custodial or other account of any
kind whatsoever with any bank, brokerage house or financial institution other
than Lender, except for (i) those existing accounts set forth on Schedule 4.18

 

28

--------------------------------------------------------------------------------


 

(for a period of ninety (90) days after Closing Date), (ii)  Obligors’ clearing
brokerage accounts entered into in the Ordinary Course of Business and
(iii) custody and prime brokerage accounts with lenders providing Indebtedness
of the type permitted by Section 6.2(b).  The below table includes Affiliates of
Obligors, that shall be permitted to maintain the below referenced TD Bank NA
accounts, provided Borrower causes such Affiliate to obtain a deposit account
control agreement in favor of Lender covering each such account, and provided
further that a maximum of $250,000 in the aggregate may be held on deposit in
such accounts at any time and the applicable Obligor shall cause any amounts in
excess of $250,000 in the aggregate to be transferred to a deposit account
maintained with Lender within three (3) Business Days of the aggregate deposit
account balance exceeding $250,000.

 

Account Name

 

Account Number

Cohen & Company Financial Management

 

xxxxx3574

Alesco Financial Trust

 

xxxxx4390

 

5.12                        Anti-Terrorism Laws.  Each Obligor shall (a) ensure
that no Person that directly or indirectly owns a controlling interest in or
otherwise controls such Obligor is or shall be listed in any of the listings
described in Section 4.16, (b) not use or permit the use of the proceeds of the
Loans to violate any of the foreign asset control regulations of OFAC or any
enabling statute or order relating thereto or the Executive Order and (c) comply
in all material respects and cause each of its Subsidiaries to comply in all
material respects with all applicable Bank Secrecy Act laws and regulations.

 

6.                                      NEGATIVE COVENANTS.

 

6.1                               Encumbrances.  Each of Borrower and Holdings
LP, jointly and severally, covenants and agrees that, so long as Lender shall
have any Commitment hereunder, or the Loans or other Liabilities (other than
contingent obligations with respect to which no express indemnification claim
has been made) shall remain unpaid or unsatisfied, Borrower and Holdings LP
shall not directly or indirectly, create, incur, assume or suffer to exist any
Lien on any of its assets other than the following (collectively, “Permitted
Liens”):

 

(a)                                 Liens in favor of Lender;

 

(b)                                 Liens for taxes, assessments, charges or
other governmental levies not yet due or as to which the period of grace (not to
exceed sixty (60) days), if any, related thereto has not expired or which are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Borrower in
conformity with GAAP;

 

(c)                                  statutory Liens such as carriers’,
warehousemen’s, mechanics’, materialmen’s, landlords’, repairmen’s or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than forty-five (45) days or which are being contested in good
faith by appropriate proceedings; provided that a reserve or other appropriate
provision shall have been made therefor and the aggregate amount of such Liens
is less than $500,000;

 

(d)                                 pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation (other than any Lien imposed by ERISA) and deposits securing
liability to insurance carriers under insurance or self-insurance arrangements
in an aggregate amount not to exceed $3,000,000;

 

29

--------------------------------------------------------------------------------


 

(e)                                  Liens on amounts deposited to secure
Borrower’s obligations in connection with the making or entering into of bids,
tenders, or leases in the Ordinary Course of Business and not in connection with
the borrowing of money;

 

(f)                                   easements, rights of way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(g)                                  Liens arising in the Ordinary Course of
Business by virtue of any contractual, statutory or common law provision
relating to banker’s Liens, rights of set-off or similar rights and remedies
covering deposit or securities accounts (including funds or other assets
credited thereto) or other funds maintained with a depository institution or
securities intermediary;

 

(h)                                 any zoning, building or similar laws or
rights reserved to or vested in any Governmental Authority;

 

(i)                                     restrictions on transfers of securities
imposed by applicable Securities Laws;

 

(j)                                    Liens arising out of judgments or awards
not resulting in a Default; provided that Borrower shall in good faith be
prosecuting an appeal or proceedings for review;

 

(k)                                 any interest or title of a lessor, licensor
or sublessor under any lease, license or sublease entered into by Borrower in
the Ordinary Course of Business and covering only the assets so leased, licensed
or subleased;

 

(l)                                     assignments of insurance or condemnation
proceeds provided to landlords (or their mortgagees) pursuant to the terms of
any lease and Liens or rights reserved in any lease for rent or for compliance
with the terms of such lease;

 

(m)                             those existing Liens set forth on Schedule 6.1;

 

(n)                                 any liens arising out of or incurred in
connection with any of the transactions which are permitted under
Section 6.2(j).

 

Neither Borrower nor Holdings LP shall permit the filing of any financing
statement naming such Obligor as debtor, except for financing statements filed
with respect to Liens expressly permitted by this Agreement.

 

6.2                               Indebtedness.  Each of Borrower and Holdings
LP, jointly and severally, covenants and agrees that, so long as Lender shall
have any Commitment hereunder, or the Loans or other Liabilities (other than
contingent obligations with respect to which no express indemnification claim
has been made) shall remain unpaid or unsatisfied, Borrower and Holdings LP
shall not directly or indirectly incur, create, assume, become or be liable in
any manner with respect to, or permit to exist, any Indebtedness, other than any
of the following:

 

(a)                                 the Liabilities;

 

(b)                                 so long as no Default or Event of Default
exists or would occur as a result thereof, Indebtedness to Pershing LLC or other
securities lenders under customary short-term repurchase agreements entered into
in the Ordinary Course of Business; provided, that Borrower provides, as part of

 

30

--------------------------------------------------------------------------------


 

the compliance certificate required to be delivered pursuant to Section 5.2(a),
an updated Schedule 4.18 setting forth all accounts relating to any short-term
repurchase arrangements in existence as of the date of such compliance
certificate;

 

(c)                                  Indebtedness (including any undrawn amounts
available under any document representing such Indebtedness) existing as of the
Closing Date as referred to in the financial statements referenced in
Section 4.10 or set forth specifically in Schedule 6.2, and any renewals,
refinancings or extensions thereof in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension and the
terms of any such renewal, refinancing or extension are not materially less
favorable to the obligor thereunder;

 

(d)                                 Indebtedness of Borrower and its
Subsidiaries incurred after the Closing Date consisting of Indebtedness or any
lease of property, real or personal, the obligations with respect to which are
required to be capitalized on a balance sheet of the lessee in accordance with
GAAP incurred to provide all or a portion of the purchase price or cost of
construction of an asset; provided that (i) such Indebtedness when incurred
shall not exceed the purchase price or cost of construction of such asset;
(ii) no such Indebtedness shall be renewed, refinanced or extended for a
principal amount in excess of the principal balance outstanding thereon at the
time of such renewal, refinancing or extension; and (iii) the total amount of
all such Indebtedness shall not exceed $1,000,000 at any time outstanding;

 

(e)                                  Unsecured intercompany Indebtedness of
Borrower payable to any of the other Obligors; provided, that, the total amount
of all such Indebtedness shall not exceed the Additional Loan and Investment Cap
(inclusive of any amounts advanced as contemplated by Sections 6.5(g));

 

(f)                                   Unsecured Indebtedness of a Person
existing at the time such Person becomes a Subsidiary of Borrower in a
transaction permitted hereunder in an aggregate principal amount not to exceed
$1,000,000 for all such Persons; provided, that any such Indebtedness was not
created in anticipation of or in connection with the transaction or series of
transactions pursuant to which such Person became a Subsidiary of Borrower;

 

(g)                                  Contingent Obligations in respect of
Indebtedness of Borrower to the extent such Indebtedness is permitted to exist
or be incurred pursuant to this Section 6.2;

 

(h)                                 Bank Product Liabilities

 

(i)                                     All Rate Contracts and Hedging
Obligations entered into in the Ordinary Course of Business; and

 

(j)                                    margin payable to clearing agents and
brokers, the BONY Credit Agreement, nonrecourse warehouse indebtedness,
unsettled trade payables to clearing agents and brokers, trading securities sold
and not yet purchased, and securities sold under agreement to repurchase.

 

Notwithstanding anything to the contrary contained herein, except as otherwise
permitted by this Agreement, neither Borrower nor Holdings LP shall pay any
obligations or indebtedness before the same is due.  For the avoidance of doubt,
Schedule 6.2 may not be updated without Lender’s prior written consent.

 

6.3                               Disposition of Assets.  Borrower and Holdings
LP, jointly and severally, each covenants and agrees that, so long as Lender
shall have any Commitment hereunder, or the Loans or other Liabilities (other
than contingent obligations with respect to which no express indemnification
claim has been made) shall remain unpaid or unsatisfied, it shall not directly
or indirectly, sell, assign, license, lease, convey,

 

31

--------------------------------------------------------------------------------


 

transfer or otherwise dispose of (whether in one or a series of transactions)
any of Borrower’s Property or enter into any agreement to do any of the
foregoing, provided, that: (a) the Borrower may dispose of investment property,
securities, securities entitlements or financial assets in the Ordinary Course
of Business; and (b) the Borrower may dispose of other Property so long as
(i) the Borrower has provided to Lender not less than one (1) Business Day prior
to the proposed date of such disposition notice of such proposed disposition and
the estimated Net Proceeds thereof, (ii) such disposition is made for fair
market value, (iii) at the time of such disposition and after giving effect
thereto, no Default shall exist or shall result therefrom, and (iv) the
aggregate proceeds from such disposition shall be paid in cash. The restrictions
on distribution of assets set forth in this Section 6.3 shall not preclude
Borrower from making dividends or other distributions specifically permitted by
Section 6.9.

 

6.4                               Consolidations, Conversions and Mergers. 
Borrower and Holdings LP, jointly and severally, each covenants and agrees that,
so long as Lender shall have any Commitment hereunder, or the Loans or other
Liabilities (other than contingent obligations with respect to which no express
indemnification claim has been made) shall remain unpaid or unsatisfied, it
shall not directly or indirectly, convert its status as a type of Person (e.g.,
corporation, limited liability company, partnership) or the jurisdiction in
which it is organized, formed or created, or merge, consolidate with or into any
Person.

 

6.5                               Loans and Investments.  Borrower covenants and
agrees that, so long as Lender shall have any Commitment hereunder, or the Loans
or other Liabilities (other than contingent obligations with respect to which no
express indemnification claim has been made) shall remain unpaid or unsatisfied,
it shall not directly or indirectly, do any of the following: (a) other than in
the Ordinary Course of Business, purchase or acquire, or make any commitment
therefor, any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary or enter into any joint ventures, or (b) make or commit
to make any Acquisitions, or any other acquisition of all or substantially all
of the assets of another Person, or of any business or division of any Person,
including by way of merger, consolidation or other combination, or (c) make or
commit to make any advance, loan, extension of credit or capital contribution
to, or any other investment in, any Person including any Affiliate of Borrower
(the items described in clauses (a), (b) and (c) are referred to as
“Investments”), except for:

 

(a)                                 Investments in cash and Cash Equivalents;

 

(b)                                 Rate Contracts permitted by Section 6.2 of
this Agreement;

 

(c)                                  existing Indebtedness set forth on Schedule
6.2 and any renewals, refinancings or extensions thereof in a principal amount
not in excess of that outstanding as of the date of such renewal, refinancing or
extension and the terms of any such renewal, refinancing or extension are not
materially less favorable to the obligor thereunder;

 

(d)                                 receivables owing to the Obligors or any of
their Subsidiaries or any receivables, advances and payments to suppliers, in
each case if created, acquired or made in the Ordinary Course of Business and
payable or dischargeable in accordance with customary trade terms;

 

(e)                                  loans and advances (excluding customary
reimbursement expenses in the Ordinary Course of Business) to officers,
directors and employees in an aggregate amount not to exceed $600,000 at any
time outstanding; provided that such loans and advances shall comply with all
applicable requirements of any applicable laws (including the Sarbanes-Oxley
Act);

 

(f)                                   loans or investments (including debt
obligations) in an aggregate amount outstanding at any time not to exceed
$1,000,000 received in connection with the bankruptcy or reorganization of

 

32

--------------------------------------------------------------------------------


 

suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the Ordinary Course of
Business;

 

(g)                                  additional loan advances and/or investments
of a nature not contemplated by the foregoing clauses hereof; provided, that the
sum of such loans, advances and/or investments contemplated by this
Section 6.5(g), Section 6.2(e) and Section 6.2(f), in the aggregate, shall not
at any time exceed $7,500,000 (the “Additional Loan and Investment Cap”);
provided, that so long as no Default has occurred and is continuing, the
Additional Loan and Investment Cap shall increase to $10,000,000 beginning on
December 31, 2018, and thereafter;

 

(h)                                 without duplication, investments
constituting Indebtedness permitted under Section 6.2.

 

6.6                               Transactions with Affiliates.  Borrower
covenants and agrees that, so long as Lender shall have any Commitment
hereunder, or the Loans or other Liabilities (other than contingent obligations
with respect to which no express indemnification claim has been made) shall
remain unpaid or unsatisfied, it shall not directly or indirectly, enter into
any transaction with, or pay any compensation or other amounts to, any Affiliate
of Borrower or any Affiliate of any Subsidiary of Borrower, other than
(i) payments expressly permitted pursuant to Section 6.15, (ii) transactions on
terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than such Affiliate,
(iii) as specifically described on Schedule 6.6 and (iv) transactions permitted
under Article 6.

 

6.7                               Use of Proceeds.  Borrower covenants and
agrees that, so long as Lender shall have any Commitment hereunder, or the Loans
or other Liabilities (other than contingent obligations with respect to which no
express indemnification claim has been made) shall remain unpaid or unsatisfied,
it shall not directly or indirectly, use any portion of the Loan proceeds,
directly or indirectly, to purchase or carry Margin Stock or repay or otherwise
refinance Indebtedness of Borrower or others incurred to purchase or carry
Margin Stock, or otherwise in any manner which is in contravention of any
Requirement of Law or in violation of this Agreement.

 

6.8                               Contingent Obligations.  Each Obligor, jointly
and severally with each other Obligor, covenants and agrees that, so long as
Lender shall have any Commitment hereunder, or the Loans or other Liabilities
(other than contingent obligations with respect to which no express
indemnification claim has been made) shall remain unpaid or unsatisfied, such
Obligor shall not directly or indirectly, create, incur, assume or suffer to
exist any Contingent Obligations other than (a) in the Ordinary Course of
Business, (b) in respect of the Liabilities, (c) guaranties in favor of Lender,
(d) those Contingent Obligations set forth on Schedule 6.8, and (e) Contingent
Obligations of Indebtedness permitted under Section 6.2.

 

6.9                               Restricted Payments.  Borrower and Holdings
LP, jointly and severally, each covenants and agrees that, so long as Lender
shall have any Commitment hereunder, or the Loans or other Liabilities (other
than contingent obligations with respect to which no express indemnification
claim has been made) shall remain unpaid or unsatisfied, it shall not directly
or indirectly, except as set forth in Schedule 6.9, do any of the following: 
(a) declare or make any dividend payment or other distribution of assets,
properties, cash, rights, obligations or securities on account of any shares of
any class of its Equity Interests, partnership interests, membership interests
or other Equity Interests (including warrants), or (b) purchase, redeem or
otherwise acquire for value any of its partnership interests, membership
interests or other Equity Interests or any warrants, rights or options to
acquire such Equity Interests or securities now or hereafter outstanding;
provided, that, with respect to payments made under either clauses (a) or (b) of
this Section 6.9, Borrower or Holdings LP, as the case may be, may make any such
payment so long as no Default or Event of Default exist before such payment or
would occur after giving effect thereto.

 

33

--------------------------------------------------------------------------------


 

6.10                        Change in Business.  Borrower and Holdings LP,
jointly and severally, each covenants and agrees that, so long as Lender shall
have any Commitment hereunder, or the Loans or other Liabilities (other than
contingent obligations with respect to which no express indemnification claim
has been made) shall remain unpaid or unsatisfied, it shall not directly or
indirectly, except as set forth in Schedule 6.10, engage in any line of business
substantially different from those lines of business carried on by Borrower and
Holdings LP, as the case may be, on the date hereof.

 

6.11                        Change in Structure.  Each Obligor, jointly and
severally with each other Obligor, covenants and agrees that, so long as Lender
shall have any Commitment hereunder, or the Loans or other Liabilities (other
than contingent obligations with respect to which no express indemnification
claim has been made) shall remain unpaid or unsatisfied, such Obligor shall not
directly or indirectly, except as set forth on Schedule 6.11, amend any of its
Governing Documents or make any changes in its equity capital structure
(including in the terms of its outstanding Equity Interests), in each case as to
(i) Borrower and/or Holdings LP without Lender’s prior written consent which
consent shall not be unreasonably withheld or delayed, and (ii) each other
Obligor to the extent such amendment or change results in a material adverse
effect on Lender’s rights or remedies under any Financing Agreement or the
credit worthiness of such Obligor as determined by Lender in its reasonable
lending judgment.

 

6.12                        Accounting Changes; Fiscal Year.  Each Obligor,
jointly and severally with each other Obligor, covenants and agrees that, so
long as Lender shall have any Commitment hereunder, or the Loans or other
Liabilities (other than contingent obligations with respect to which no express
indemnification claim has been made) shall remain unpaid or unsatisfied, such
Obligor shall not directly or indirectly, make any material change in accounting
treatment or reporting practices (except as required by GAAP), or change its
Fiscal Year.

 

6.13                        Subsidiaries.  Borrower and Holdings LP, jointly and
severally, each covenants and agrees that, so long as Lender shall have any
Commitment hereunder, or the Loans or other Liabilities (other than contingent
obligations with respect to which no express indemnification claim has been
made) shall remain unpaid or unsatisfied, Borrower and Holdings LP shall not
directly or indirectly, form, acquire or permit to exist any Subsidiaries
without Lender’s prior written consent which consent shall not be unreasonably
withheld or delayed.

 

6.14                        Limits on Restrictive Agreements.  Borrower and
Holdings LP, jointly and severally, each covenants and agrees that, so long as
Lender shall have any Commitment hereunder, or the Loans or other Liabilities
(other than contingent obligations with respect to which no express
indemnification claim has been made) shall remain unpaid or unsatisfied, it
shall not directly or indirectly, enter into, become subject to, amend, modify
or waive any agreement or instrument which by its terms would (under any
circumstances) restrict (a) the right of Borrower, Holdings LP or any of their
respective Subsidiaries to make loans or advances or pay dividends to, transfer
property to, or repay any Indebtedness owed to, Borrower, Holdings LP or any of
their respective Subsidiaries, as the case may be, or (b) any such Person’s
right to perform any of the provisions of any of the Financing Agreements, as
applicable.

 

6.15                        Management and Consulting Arrangements.  Borrower
and Holdings LP, jointly and severally, each covenants and agrees that, so long
as Lender shall have any Commitment hereunder, or the Loans or other Liabilities
(other than contingent obligations with respect to which no express
indemnification claim has been made) shall remain unpaid or unsatisfied, it
shall not directly or indirectly, except as set forth on Schedule 6.15, enter
into any management or consulting arrangement with any Affiliate of Borrower,
Holdings LP or any Subsidiary Borrower or Holdings LP or any holder of
Indebtedness of Borrower and/or Holdings LP, or pay or accrue any management,
consulting or similar fees to any Affiliate of Borrower or Holdings LP, or any
Affiliate of any Subsidiary of Borrower or Holdings LLP; provided, that upon the
occurrence or during the continuance of a Default or Event of

 

34

--------------------------------------------------------------------------------


 

Default, neither Borrower nor Holdings LP shall make payments under any of the
agreements set forth on Schedule 6.15.

 

6.16                        Financial Covenants.  Borrower covenants and agrees
that, so long as Lender shall have any Commitment hereunder, or the Loans or
other Liabilities (other than contingent obligations with respect to which no
express indemnification claim has been made) shall remain unpaid or unsatisfied,
it shall not directly or indirectly:

 

(a)                                 Minimum Tangible Net Worth.  Permit Tangible
Net Worth of Borrower to be less than Seventy Five Million Dollars ($75,000,000)
at any time from Closing Date through and including December 30, 2018, and
(ii) Eighty Million Dollars ($80,000,000) from December 31, 2018, or at any time
thereafter; provided, that Borrower further shall comply with the requirements
under Section 6.17(c), as and when applicable.

 

(b)                                 Funded Indebtedness to Tangible Net Worth. 
Permit Funded Indebtedness to exceed 0.22 times Borrower’s Tangible Net Worth at
any time.

 

(c)                                  Excess Net Capital. Permit Excess Net
Capital to be less than Forty Million Dollars ($40,000,000) at any time.

 

6.17                        Repayment of Third Party Debt.

 

(a)                                 Other than as provided in
Section 6.17(b) and Section 6.17(c), each Obligor, jointly and severally,
covenants and agrees that, so long as Lender shall have any Commitment
hereunder, or the Loans or other Liabilities (other than contingent obligations
with respect to which no express indemnification claim has been made) shall
remain unpaid or unsatisfied, neither Borrower nor Holdings LP shall, directly
or indirectly, make or contribute to any principal payments, in full or in part,
under or with respect to the Third Party Debt.

 

(b)                                 Subject to Section 6.17(c), Parent and
Operating LLC, collectively, may make or contribute the following (the
“Permitted Third Party Debt Payments”):  (i) up to Three Million Dollars
($3,000,000) in the aggregate in principal payments under or with respect to the
Third Party Debt during any twelve (12) month period; (ii) payments of any or
all amounts outstanding under the Mead Park Notes upon maturity thereof; and
(iii) payments of any or all amounts which become payable by Operating LLC
pursuant to the JKD Investment Agreement upon an “Investor Redemption”
thereunder in accordance with Section 6(a) thereof, in each case so long as no
Default or Event of Default exists or would occur as a result thereof; provided,
however, if any payments are made pursuant to clause (ii) and/or clause (iii) of
this Section 6.17(b), then no payment shall be permitted pursuant to clause
(i) of this Section 6.17(b).

 

(c)                                  Permitted Third Party Debt Payments made
pursuant to clause (ii) or clause (iii) of  Section 6.17(b) which individually
or in the aggregate exceeds $3,000,000 in any twelve (12) month period shall be
subject to the following additional restrictions: (i) Borrower or the applicable
Obligor permitted to make such payment shall provide at least five (5) Business
Days prior written notice to Lender its intent to make such payment with all
material details relating to the anticipated payment as reasonably requested by
Lender; (ii) if the anticipated payment relates to the payment of any dividend
by Borrower, on the date such payment is made, and immediately after making such
payment, there shall be no Loans outstanding under this Agreement; (iii) the
applicable minimum Tangible Net Worth threshold that Borrower is required to
maintain pursuant to Section 6.16(a) shall automatically increase by a dollar
amount equal to fifty percent (50%) of the amount by which the payment to be
made exceeds $3,000,000, rounded up to the nearest $500,000, for the remainder
of the applicable period (by way of example, if

 

35

--------------------------------------------------------------------------------


 

Borrower makes a payment permitted by Section 6.17(b) equal to $6,000,000 prior
to December 31, 2018, then Borrower’s minimum Tangible Net Worth requirement
shall be increased by $1,500,000 for the applicable period, causing such
covenant to increase from $75,000,000 to $76,500,000 through December 31, 2018);
and (iv) prior to making any such payment, Borrower shall provide to Lender a
fully and properly completed compliance certificate in the form of Exhibit B,
certified on behalf of Borrower by a Responsible Officer, reflecting Borrower’s
compliance with the minimum Tangible Net Worth covenant both before making such
payment and after giving effect to such payment (including any required
increase).

 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 6.17, upon the occurrence and during the continuance
of a Default or Event of Default, neither Parent nor Operating LLC shall make or
contribute any principal payments under or with respect to the Third Party Debt
without Lender’s prior written consent.

 

7.                                      DEFAULT, RIGHTS AND REMEDIES OF LENDER.

 

7.1                               Defaults.  If any one or more of the following
events (each, a “Default”) shall occur:

 

(a)                                 Borrower fails to pay any principal or
interest on any Loan when such principal or interest is due or are declared due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise);

 

(b)                                 except as set forth in Section 7.1(a),
Borrower fails to pay any other Liabilities when such Liabilities are due or are
declared due (whether by the scheduled due date thereof, required prepayment,
demand or otherwise) and such failure shall continue unremedied for three
(3) Business Days;

 

(c)                                  any Obligor, as applicable, fails or
neglects to perform, keep or observe any of its covenants, conditions or
agreements contained in Sections 5.1, 5.2, 5.3, 5.4(a) and 5.10 and, with
respect to Borrower, Article 6;

 

(d)                                 except as set forth in Section 7.1(d) or
Section 7.1(d),  any Obligor fails or neglects to perform, keep or observe any
of its covenants, conditions or agreements contained in any of the Financing
Agreements and such breach or failure to comply is not cured within ten
(10) days of its occurrence;

 

(e)                                  any warranty or representation now or
hereafter made by any Obligor is untrue or incorrect in any material respect
when made, or any schedule, certificate, written statement, report, financial
data, written notice, or writing furnished at any time by any Obligor to Lender
is untrue or incorrect in any material respect on the date as of which the facts
set forth therein are stated or certified or any of the foregoing omits to state
a fact necessary to make the statements therein contained not misleading in any
material respect;

 

(f)                                   a judgment or order (except for judgments
which are not a Lien on personal Property and which are being contested by such
Person in good faith) shall be rendered against any Obligor and such judgment or
order shall remain unsatisfied or undischarged and in effect, or is not bonded
pending appeal, for thirty (30) consecutive days without a stay of enforcement
or execution, provided, that this Section 7.1(f) shall not apply (i) to any
judgment for which such Obligor is fully insured (except for normal deductibles
in connection therewith) and with respect to which the insurer has assumed the
defense and is not defending under reservation of right and with respect to
which Lender reasonably believes the insurer will pay the full amount thereof
(except for normal deductibles in connection therewith) or (ii) to the extent
that the aggregate amount of all such judgments and orders does not exceed
$500,000;

 

36

--------------------------------------------------------------------------------


 

(g)                                  a notice of Lien, levy or assessment is
filed or recorded with respect to all or a substantial part of the assets of any
Obligor by the United States, or any department, agency or instrumentality
thereof, or by any state, county, municipality or other governmental agency, or
any taxes or debts owing at any time or times hereafter to any one or more of
them become a Lien upon all or a substantial part of the Obligor’s Property, and
(i) such Lien, levy or assessment is not discharged or released or the
enforcement thereof is not stayed within 30 days of the notice or attachment
thereof, or (ii) if the enforcement thereof is stayed, such stay shall cease to
be in effect, provided, that this Section 7.1(g) shall not apply to any
Permitted Liens;

 

(h)                                 all or any part of the Borrower’s Property
is attached, seized, subjected to a writ or distress warrant, or is levied upon,
or comes within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors and on or before the thirtieth (30th) day
thereafter such assets are not returned to and/or such writ, distress warrant or
levy is not dismissed, stayed or lifted and if the amount of such Property,
together with any other such Property that is so attached, seized, subjected to
writ or distress warrant or levied upon, exceeds $750,000 at any time;

 

(i)                                     a proceeding under any bankruptcy,
reorganization, arrangement of debt, insolvency, readjustment of debt or
receivership law or statute is filed (i) against any Obligor and an adjudication
or appointment is made or order for relief is entered, or such proceeding
remains undismissed for a period in excess of thirty (30) days after
commencement of the action, or (ii) by any Obligor; any Obligor makes an
assignment for the benefit of creditors; any Obligor voluntarily or
involuntarily dissolves or is dissolved, or terminates or is terminated; any
Obligor takes any corporate, limited liability company or partnership, as
applicable, action to authorize any of the foregoing; or any Obligor becomes
insolvent or fails generally to pay its debts as they become due;

 

(j)                                    any Obligor is enjoined, restrained, or
in any way prevented by the order of any court or any administrative or
regulatory agency from conducting all or any material part of its business
affairs;

 

(k)                                 a breach, which would reasonably be expected
to have a Material Adverse Effect, by any Obligor shall occur under any
agreement, document or instrument (other than an agreement, document or
instrument evidencing the lending of money), whether heretofore, now or
hereafter existing between any other Person and any Obligor, and such breach
continues unwaived for more than thirty (30) days after such breach first
occurs, provided, that such grace period shall not apply, and a Default shall be
deemed to have occurred promptly upon such breach, if such breach cannot, in
Lender’s reasonable determination, be cured by such Obligor during such thirty
(30) day grace period;

 

(l)                                     as to more than $500,000 in Indebtedness
of Borrower in the aggregate at any time (i) Borrower shall fail to make any
payment due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) on any such Indebtedness and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; (ii) any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument if the effect of such default or event
is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or (iii) any such Indebtedness shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled required
payment) prior to the stated maturity thereof;

 

(m)                             the death, liquidation or dissolution of any
Guarantor or any Guarantor shall, or shall attempt to, terminate or revoke any
of its obligations under a Guaranty or breach any of the terms of such Guaranty,
or any Person executing a fidelity guaranty in favor of Lender in connection
with the Liabilities shall, or shall attempt to, terminate or revoke such
guaranty;

 

37

--------------------------------------------------------------------------------


 

(n)                                 a material adverse change shall occur (i) in
the operations, business, properties or condition (financial or otherwise) of
Borrower or Holdings LP, or (ii) which materially impairs the ability of
Borrower or Holdings LP to perform its respective obligations under this
Agreement and the other Financing Agreements, in each case as determined by
Lender in its reasonable discretion;

 

(o)                                 a Change in Control shall occur;

 

(p)                                 the occurrence of any material breach,
default or event of default under any note, credit agreement, loan agreement,
security agreement or any other instrument or agreement between Lender or any of
its Affiliates and any Obligor;

 

(q)                                 the occurrence of any breach, default or
event of default under or with respect to the (i) BONY Credit Agreement,
(ii) any Indebtedness set forth on Schedule 6.2 or (iii) any Third Party Debt;
and

 

(r)                                    Borrower shall (i) cease to be exempt
from registration under the Company Act; (ii) fail to remain in good standing
and/or a member of FINRA or FICC; or (Iii) fail to maintain such net capital as
is required pursuant to Rule 15c3-1 under the Securities Exchange Act or a
material inadequacy shall exist with respect to Borrower pursuant to
Rule 17a-11(e) under the Securities Exchange Act;

 

then

 

(i)                                    When any Default exists (i.e., has
occurred and is continuing) other than that described in Section 7.1(i), Lender
may (A) terminate the Commitment and any other obligations of Lender hereunder
on the date stated in such notice (which may be the date thereof); and
(B) declare all or any part the Loans and all other Liabilities to be forthwith
due and payable and thereupon the Loans and other Liabilities shall become
immediately due and payable (in whole or in part, as applicable) without further
demand, presentment, protest or notice of any kind; or

 

(ii)                                 When any Default described in
Section 7.1(i) exists (i.e., has occurred and is continuing), all outstanding
Liabilities shall immediately become due and payable without presentment,
demand, protest or notice of any kind and the Commitment and any other
obligations of Lender to extend credit pursuant to any of the terms hereof shall
immediately terminate.

 

7.2                               Rights and Remedies Generally.  If a Default
shall have occurred and be continuing, Lender may, without any other notice to
or demand upon either Obligor, exercise any rights and remedies under the
Financing Documents or at law or equity, including all remedies provided under
the Uniform Commercial Code.  All such rights and remedies shall be cumulative,
and non-exclusive, to the extent permitted by law.

 

7.3                               Waiver of Demand.  Demand, presentment,
protest and notice of nonpayment are hereby waived by Obligors.  Each Obligor
also waives the benefit of all valuation, appraisal and exemption laws.

 

7.4                               Expenses.  Each Obligor, jointly and
severally, agrees to pay to Lender, and any other holder of any Loans
outstanding hereunder, all costs and expense reasonably incurred or paid by
Lender or any such holder, including reasonable attorneys’ fees and court costs,
in connection with any Event of Default or Default by any Obligor hereunder or
in connection with the enforcement of any of the Financing Agreements upon the
occurrence of the same (including all such costs and expenses incurred in
connection with any proceeding under the Bankruptcy Code involving an Obligor as
a debtor thereunder).

 

38

--------------------------------------------------------------------------------


 

8.                                      MISCELLANEOUS.

 

8.1                               No Waiver, Cumulative Remedies.  No delay or
failure on the part of Lender or on the part of the holder or holders of any of
the Liabilities in the exercise of any power or right under any Financing
Agreement shall operate as a waiver thereof or as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right.  The rights and remedies hereunder of Lender and of the holder or holders
of any of the Liabilities are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.  Lender’s failure, at any time
or times hereafter, to require strict performance by any Obligor of any
provision of this Agreement or any Financing Agreement shall not waive, affect
or diminish any right of Lender thereafter to demand strict compliance and
performance therewith.  Any suspension or waiver by Lender of a Default or Event
of Default under this Agreement or any of the other Financing Agreements shall
not suspend, waive or affect any other Default or Event of Default under this
Agreement or any of the other Financing Agreements, whether the same is prior or
subsequent thereto and whether of the same or of a different kind or character. 
None of the undertakings, agreements, warranties, covenants and representations
of each Obligor contained in this Agreement or any of the other Financing
Agreements and no Default or Event of Default under this Agreement or any of the
other Financing Agreements shall be deemed to have been suspended or waived by
Lender unless such suspension or waiver is in writing signed by an officer of
Lender as required hereunder, and directed to Obligors specifying such
suspension or waiver.  All Defaults shall continue until the same are waived by
Lender in accordance with the preceding sentence.

 

8.2                               Non-Business Days.  If any payment hereunder
becomes due and payable on a day which is not a Business Day, the due date of
such payment shall be extended to the next succeeding Business Day on which date
such payment shall be due and payable.  In the case of any payment of principal
falling due on a day which is not a Business Day, interest on such principal
amount shall continue to accrue during such extension at the rate per annum then
in effect, which accrued amount shall be due and payable on the next scheduled
date for the payment of interest.

 

8.3                               Documentary Taxes.  Obligors, jointly and
severally, agree to pay on demand any documentary, stamp or similar taxes
payable in respect of this Agreement or any other Financing Agreement, including
interest and penalties, in the event any such taxes are assessed, irrespective
of when such assessment is made and whether or not any credit is then in use or
available hereunder.

 

8.4                               Survival of Representations.  All
representations and warranties made herein or in any other Financing Agreement
or in certificates given pursuant hereto or thereto shall survive the execution
and delivery of this Agreement and the other Financing Agreements, and shall
continue in full force and effect with respect to the date as of which they were
made as long as Lender has any Commitment hereunder or any Liabilities remain
unpaid hereunder.

 

8.5                               Survival of Indemnities.  All indemnities and
other provisions relative to reimbursement to Lender of amounts sufficient to
protect the yield of Lender with respect to the Loans, including, but not
limited to, Sections 2.10, 8.4 and 8.10, shall survive the termination of this
Agreement and the other Financing Agreements and the payment of the Liabilities.

 

8.6                               Notices; Effectiveness; Electronic
Communication.

 

(a)                                 Notices Generally.   Except as otherwise
expressly provided herein, any notice required or desired to be served, given or
delivered hereunder shall be in writing, and shall be deemed to have been
validly served, given or delivered (i) when sent after receipt of confirmation
or answerback if sent by telecopy, or other similar facsimile transmission,
(ii) one (1) Business Day after deposited with a

 

39

--------------------------------------------------------------------------------


 

reputable overnight courier with all charges prepaid, or (iii) when delivered,
if hand-delivered by messenger, all of which shall be properly addressed to the
party to be notified and sent to the address or number indicated as follows:

 

If to any Obligor, at:

 

J.V.B. Financial Group, LLC

Cira Center

2929 Arch Street, Suite 1703

Philadelphia, Pennsylvania 19104

Attn:  Joseph W. Pooler, Jr.

Email: JPooler@cohenandcompany.com

Fax: (215) 701-8279

 

With a copy to:

 

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attn:  Darrick M. Mix

Email: DMix@duanemorris.com

Fax: (215) 405-2906

 

If to Lender, at:

 

MB Financial Bank, N.A.

800 West Madison Street

Chicago, Illinois 60607

Attention:  Scott A. Mier

Email:  smier@mbfinancial.com

Fax:  (312) 633-0322

 

With a copy to:

 

Saul, Ewing Arnstein & Lehr LLP

161 N. Clark Street, Suite 4200

Chicago, Illinois 60601

Attention:  Erik L. Kantz

Email:  erik.kantz@saul.com

Fax:  (312) 876-6211

 

(b)                                 Electronic Communications.  Lender and
Obligors may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that approval of such procedures may be
limited to particular notices or communications.

 

Unless Lender otherwise prescribes, (i) notices and other communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the

 

40

--------------------------------------------------------------------------------


 

opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor.  In no event shall Lender or any of its respective Affiliates or any
of their respective officers, directors, employees, agents, advisors or
representatives have any liability to any Obligor or any other Person or entity
for damages of any kind, including any direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Obligor’s delivery of any notices, requests,
financial statements, financial and other reports, certificates or other
information, materials or communications through the internet, except to the
extent the liability of Lender is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such party’s
gross negligence or willful misconduct.

 

(c)                                  Change of Notice Address.  Any party hereto
may change its information for notices and other communications hereunder by
notice to the other parties hereto.

 

8.7                               Successors and Assigns; Assignments and
Participations.  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that no Obligor assign or otherwise transfer
any of its rights or obligations under any Financing Agreement without the prior
written consent of Lender (and any other attempted assignment or transfer by any
party hereto shall be null and void).  Lender may assign and/or otherwise
transfer any or all of its rights or obligations hereunder and may sell one or
more participations in the Loans, in each case, only with the prior written
consent of Borrower (which consent shall not be unreasonably withheld) unless a
Default then exists (i.e., has occurred and is continuing), in which case such
prior written consent of Borrower shall not be required.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, and participants (each, a “Participant”) and Related Parties
of Lender) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

8.8                               Amendments.  Any provision of this Agreement
or the other Financing Agreements may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrower and Lender.

 

8.9                               Heading.  Section headings used in this
Agreement are for reference only and shall not affect the construction of this
Agreement.

 

8.10                        Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Obligors, jointly
and severally, shall pay (i) all reasonable out-of-pocket expenses incurred by
Lender and its Affiliates (including the reasonable fees, charges and
disbursements of counsel and paralegals for Lender, whether such counsel and
paralegals are employees of Lender or are separately engaged by Lender), in
connection with the analysis, preparation, negotiation, documentation,
execution, delivery and administration of this Agreement and the other Financing
Agreements, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out-of-pocket expenses incurred by Lender
(including only the reasonable fees, charges and disbursements of any counsel
for Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Financing Agreements,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

 

41

--------------------------------------------------------------------------------


 

(b)                                 Indemnification by the Obligors.  The
Obligors, jointly and severally, shall indemnify Lender, and each Related Party
of Lender (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
penalties, actions, judgments, and suits of any kind or nature and any and all
related costs, expenses and disbursements (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee (whether direct, indirect, or consequential and
whether based on any federal or state laws or other statutory regulations,
including securities, environmental and commercial laws and regulations, under
common law or at equitable cause or on contract or otherwise) by any third party
or by any Obligor arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Financing Agreement or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby in any manner
relating to or arising out of the Liabilities, this Agreement or any of the
other Financing Agreements, or any act, event or transaction related or
attendant thereto, the agreements of Lender contained herein, the making of the
Loans, the incurrence of any Liabilities, the management of the Loans, (ii) any
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of hazardous materials on or from any property owned
or operated by any Obligor, or any environmental claim related in any way to the
any Obligor, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Obligor, and
regardless of whether any Indemnitee is a party thereto, provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

(c)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, Lender, on the one hand, and
Obligors, on the other hand, shall not assert, and each hereby waives, any claim
against any the other, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Financing Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, or the use of the
proceeds thereof.  No party hereto shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Financing
Agreements or the transactions contemplated hereby or thereby.

 

(d)                                 Payments.  All amounts due under this
Section shall be payable after demand therefor.

 

(e)                                  Survival.  The obligations of the Obligors
under this Section shall survive the termination of this Agreement.

 

8.11                        Set-off.  Each Obligor agrees that Lender and its
Affiliates have all rights of set-off and banker’s lien provided by applicable
law (provided Lender shall only be entitled to exercise such rights upon the
occurrence of an Event of Default).  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence of any Event of Default, Lender and each subsequent holder
of the Loans or any Liabilities is hereby authorized by the Obligors at any time
or from time to time, without notice to the Obligors or to any other Person, any
such notice being hereby expressly waived, to set-off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts, and in whatever currency denominated) and any
other indebtedness at any time held or owing by that Lender or that subsequent
holder to or for

 

42

--------------------------------------------------------------------------------


 

the credit or the account of any Obligor, whether or not matured, against and on
account of the Liabilities of the Obligors to that Lender or that subsequent
holder under the Financing Agreements, including, but not limited to, all claims
of any nature or description arising out of or connected with the Financing
Agreements, irrespective of whether or not (a) that Lender or that subsequent
holder shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or Note and other amounts due hereunder shall have become
due and payable pursuant to Section 7 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.

 

8.12                        Governing Law; Jurisdiction; Service; CONFESSION OF
JUDGMENT.

 

(a)                                 Governing Law.  This Agreement and the other
Financing Agreements and any claims, controversy or dispute arising out of or
relating to this Agreement or any other Financing Agreement (except, as to any
other Financing Agreement, as expressly set forth therein) shall be governed by,
and construed in accordance with, the law of the State of Illinois.

 

(b)                                 EXCLUSIVE JURISDICTION.  EXCEPT AS PROVIDED
IN SECTION 8.12(c), LENDER AND EACH OBLIGOR AGREES THAT ALL DISPUTES BETWEEN
THEM ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, AND
WHETHER ARISING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE RESOLVED ONLY
BY STATE OR FEDERAL COURTS LOCATED IN COOK COUNTY, ILLINOIS, AND LENDER AND EACH
OBLIGOR WAIVE ANY OBJECTION BASED ON VENUE OR FORUM NON CONVENIENS WITH RESPECT
TO ANY ACTION INSTITUTED THEREIN, BUT LENDER AND EACH OBLIGOR ACKNOWLEDGE THAT
ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
COOK COUNTY, ILLINOIS.  EACH OBLIGOR WAIVES IN ALL DISPUTES ANY OBJECTION THAT
IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

 

(c)                                  OTHER JURISDICTIONS.  EACH OBLIGOR AGREES
THAT LENDER SHALL HAVE THE RIGHT TO PROCEED AGAINST SUCH OBLIGOR OR ITS PROPERTY
IN A COURT IN ANY LOCATION TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN
FAVOR OF LENDER.  EACH OBLIGOR AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE
COUNTERCLAIM IN ANY PROCEEDING BROUGHT BY LENDER TO REALIZE ON PROPERTY OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LENDER.  EACH OBLIGOR WAIVES
ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH LENDER HAS
COMMENCED A PROCEEDING DESCRIBED IN THIS SECTION 8.12(c).

 

(d)                                 SERVICE OF PROCESS.  EACH OBLIGOR AND LENDER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF THE COURTS REFERRED TO IN
SECTION 8.12 HEREOF IN ANY SUCH ACTION OR PROCEEDING BY MAILING COPIES OF SUCH
SERVICE BY CERTIFIED MAIL, POSTAGE PREPAID TO EACH OBLIGOR AT ITS ADDRESS SET
FORTH IN SECTION 8.6.  NOTHING IN THIS AGREEMENT SHALL AFFECT THE RIGHT OF
LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW BUT ANY FAILURE TO
RECEIVE SUCH COPY SHALL NOT AFFECT IN ANY WAY THE SERVICE OF SUCH PROCESS.

 

(e)                                  CONFESSION OF JUDGMENT.  EACH OBLIGOR
IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY-AT-LAW, INCLUDING, WITHOUT
LIMITATION, LENDERS’ COUNSEL, TO APPEAR IN ANY COURT OF RECORD AND TO CONFESS
JUDGMENT AGAINST THE OBLIGORS FOR THE UNPAID AMOUNT OF THE LOANS AND

 

43

--------------------------------------------------------------------------------


 

OBLIGATIONS UNDER THIS AGREEMENT AS EVIDENCED BY AN AFFIDAVIT SIGNED BY AN
OFFICER OF LENDER OR HOLDER(S) SETTING FORTH THE AMOUNT THEN DUE, ATTORNEYS’
FEES PLUS COSTS OF SUIT, AND TO RELEASE ALL ERRORS, AND WAIVE ALL RIGHTS OF
APPEAL. IF A COPY OF THE NOTE, VERIFIED BY AN AFFIDAVIT, SHALL HAVE BEEN FILED
IN THE PROCEEDING, IT WILL NOT BE NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF
ATTORNEY. EACH OBLIGOR WAIVES THE RIGHT TO ANY STAY OF EXECUTION AND THE BENEFIT
OF ALL EXEMPTION LAWS NOW OR HEREAFTER IN EFFECT. NO SINGLE EXERCISE OF THE
FOREGOING WARRANT AND POWER TO CONFESS JUDGMENT WILL BE DEEMED TO EXHAUST THE
POWER, WHETHER OR NOT ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE
INVALID, VOIDABLE, OR VOID; BUT THE POWER WILL CONTINUE UNDIMINISHED AND MAY BE
EXERCISED FROM TIME TO TIME AS LENDER OR HOLDER(S) MAY ELECT UNTIL ALL AMOUNTS
OWING ON THE NOTE AND UNDER THIS AGREEMENT HAVE BEEN PAID IN FULL. EACH CREDIT
PARTY HEREBY WAIVES AND RELEASES ANY AND ALL CLAIMS OR CAUSES OF ACTION WHICH IT
MIGHT HAVE AGAINST ANY ATTORNEY, INCLUDING, WITHOUT LIMITATION, LENDERS’
COUNSEL, ACTING UNDER THE TERMS OF AUTHORITY WHICH THE OBLIGORS HAVE GRANTED
HEREIN ARISING OUT OF OR CONNECTED WITH THE CONFESSION OF JUDGMENT.

 

8.13                        Severability of Provisions.  Any provision of any
Financing Agreement which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Financing
Agreements may be exercised only to the extent that the exercise thereof does
not violate any applicable mandatory provisions of law, and all the provisions
of this Agreement and other Financing Agreements are intended to be subject to
all applicable mandatory provisions of law which may be controlling and to be
limited to the extent necessary so that they will not render this Agreement or
the other Financing Agreements invalid or unenforceable.

 

8.14                        Excess Interest.  Notwithstanding any provision to
the contrary contained herein or in any other Financing Agreement, no such
provision shall require the payment or permit the collection of any amount of
interest in excess of the maximum amount of interest permitted by applicable law
to be charged for the use or detention, or the forbearance in the collection, of
all or any portion of the Loans or other obligations outstanding under this
Agreement or any other Financing Agreement (“Excess Interest”).  If any Excess
Interest is provided for, or is adjudicated to be provided for, herein or in any
other Financing Agreement, then in such event (a) the provisions of this
Section shall govern and control, (b) neither the Borrower nor any guarantor or
endorser shall be obligated to pay any Excess Interest, (c) any Excess Interest
that Lender may have received hereunder shall, at the option of Lender, be
(i) applied as a credit against the then outstanding principal amount of
Liabilities under the Financing Agreements and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Financing Agreement
shall be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Financing Agreements shall be deemed to have been, and shall be,
reformed and modified to reflect such reduction in the relevant interest rate,
and (e) neither the Borrower nor any guarantor or endorser shall have any action
against Lender for any Damages whatsoever arising out of the payment or
collection of any Excess Interest.  Notwithstanding the foregoing, if for any
period of time interest on any of Borrower’s Liabilities is calculated at the
Maximum Rate rather than the applicable rate under this Agreement, and
thereafter such applicable rate becomes less than the Maximum Rate, the rate of
interest payable on the Borrower’s Liabilities shall remain at the Maximum Rate
until Lender has received the amount of interest which Lender would have
received

 

44

--------------------------------------------------------------------------------


 

during such period on the Borrower’s Liabilities had the rate of interest not
been limited to the Maximum Rate during such period.

 

8.15                        Construction.  The parties acknowledge and agree
that the Financing Agreements shall not be construed more favorably in favor of
any party hereto based upon which party drafted the same, it being acknowledged
that all parties hereto contributed substantially to the negotiation of the
Financing Agreements.  The provisions of this Agreement relating to Subsidiaries
shall apply only during such times as the Borrower has one or more
Subsidiaries.  Nothing contained herein shall be deemed or construed to permit
any act or omission which is prohibited by the terms of any other Financing
Agreement, the covenants and agreements contained herein being in addition to
and not in substitution for the covenants and agreements contained in such other
Financing Agreements.

 

8.16                        USA Patriot Act.  Lender hereby notifies the
Borrower that pursuant to the requirements of the Patriot Act it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 

8.17                        Waiver of Jury Trial.  Each of the Obligors and
Lender hereby irrevocably waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in any legal proceeding directly
or indirectly arising out of or relating to this Agreement or any other
Financing Agreement or the transactions contemplated hereby or thereby (whether
based on contract, tort or any other theory).  Each party hereto (a) certifies
that no representative, agent or attorney of any other person has represented,
expressly or otherwise, that such other person would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement and
the other Financing Agreements by, among other things, the mutual waivers and
certifications in this Section. A JURY AND THAT ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

8.18                        Treatment of Certain Information; Confidentiality. 
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to and will keep such Information confidential),
(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Financing Agreement or any action or
proceeding relating to this Agreement or any other Financing Agreement or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its partners, directors, officers,
employees, managers, administrators, trustees, agents, advisors or other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Obligors and their obligations, this
Agreement or payments hereunder, (g) with the consent of the Obligors or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to Lender or any of
its respective Affiliates on a nonconfidential basis from a source other than
the Obligors.  For purposes of this Section, “Information” means all information
received from any Obligor or any of their Subsidiaries relating to the Obligors
or any of their Subsidiaries or any of their respective

 

45

--------------------------------------------------------------------------------


 

businesses, other than any such information that is available to Lender on a
nonconfidential basis prior to disclosure by any Obligor or any of their
Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

8.19                        Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Financing Agreements, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Subject to Section 3, this Agreement shall become effective when it
shall have been executed by Lender and when Lender shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by electronic means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

8.20                        Application of Payments.  Notwithstanding any
contrary provision contained in this Agreement or in any of the other Financing
Agreements, each Obligor hereby irrevocably waives the right to direct the
application of any and all payments at any time or times hereafter received by
Lender from any Obligor, and each Obligor hereby irrevocably agrees that Lender
shall have the continuing exclusive right to apply and reapply any and all
payments received at any time or times hereafter against the Liabilities in such
manner as Lender may deem advisable notwithstanding any entry by Lender upon any
of its books and records.

 

8.21                        Continuing Effect.  This Agreement and all of the
other Financing Agreements shall continue in full force and effect so long as
any Liabilities (other than contingent obligations with respect to which no
express indemnification claim has been made) shall be owed to Lender, and (even
if there shall be no Liabilities outstanding) so long as this Agreement has not
been terminated as provided in Section 2.5.

 

8.22                        Equitable Relief.  Each Obligor recognizes that, in
the event such Obligor fails to cooperate with Lender upon the exercise of
remedies hereunder, any remedy of law may prove to be inadequate relief to
Lender.  Therefore, each Obligor agrees that upon a Default and the exercise of
remedies hereunder, Lender shall be entitled to temporary and permanent
injunctive relief with respect to any such remedies in any such case without the
necessity of proving actual damages and the granting of any such relief shall
not preclude Lender from pursuing any other relief or remedies for such breach.

 

8.23                        Eligible Contract Participant Savings Clause. 
Notwithstanding anything herein or in any Financing Agreement to the contrary,
the obligations of an Obligor to Lender under this Agreement and the other
Financing Agreements shall not include any obligation to pay or perform the
obligations of another Person under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act if and only to the extent that the guarantee of such Obligor of, or
the grant by such Obligor of a security interest to secure, such obligation is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation thereof) by virtue of such Obligor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Obligor or the grant of such security interest becomes effective with
respect to such obligation.

 

[Remainder of Page Intentionally Blank — signature pages follow]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Loan Agreement has been duly executed as of the day and
year first above written.

 

 

Borrower:

 

 

 

J.V.B. FINANCIAL GROUP, LLC

 

 

 

By:

/s/ Douglas Listman

 

Name:

Douglas Listman

 

Title:

Chief Financial Officer

 

 

 

Corporate Guarantors:

 

 

 

J.V.B. FINANCIAL GROUP HOLDINGS, LP

 

 

 

By:

/s/ Joseph W. Pooler, Jr.

 

Name:

Joseph W. Pooler, Jr.

 

Title:

Chief Financial Officer

 

 

 

COHEN & COMPANY, LLC

 

 

 

By:

/s/ Joseph W. Pooler, Jr.

 

Name:

Joseph W. Pooler, Jr.

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

COHEN & COMPANY INC.

 

 

 

By:

/s/ Joseph W. Pooler, Jr.

 

Name:

Joseph W. Pooler, Jr.

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

C&CO:

 

 

 

C&CO/PRINCERIDGE PARTNERS LLC

 

 

 

By:

/s/ Joseph W. Pooler, Jr.

 

Name:

Joseph W. Pooler, Jr.

 

Title:

Chief Financial Officer

 

[Obligor Signature Page to Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

Lender:

 

 

 

MB FINANCIAL BANK, N.A.

 

 

 

By:

/s/ Scott A. Mier

 

Name:

Scott A. Mier

 

Title:

Senior Vice President

 

[Lender Signature Page to Loan Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Conditions to Initial Extension of Credit

 

The obligation of Lender to make the initial advance and each other advance on
the Loans is subject to the following conditions:

 

1.                                      Documents.  Lender shall have received
on or before the Closing Date all of the following, in form and substance
satisfactory to Lender and, where applicable, in sufficient counterparts, duly
executed by all parties thereto:

 

a.                                      Loan Agreement.  This Agreement,
including all schedules thereto, executed by each Obligor in favor of Lender.

 

b.                                      Note.  The Note, executed by Borrower in
favor of Lender.

 

c.                                       Guaranties.  Each Guaranty, executed by
Parent, Holdings LP and Operating LLC in favor of Lender.

 

d.                                      Security Agreement.  Security Agreement,
including all schedules thereto, executed by Holdings LP in favor of Lender.

 

e.                                       Collateral Account.  Agreements
relating to the Collateral Account(s), executed by the appropriate Corporate
Guarantor in favor of Lender.

 

f.                                        Officer Certificate; Resolutions;
Incumbency. A certificate of Member, Manager or appropriate officer of Borrower
certifying:

 

i.                                          the articles of organization, and
all amendments thereto, certified, as of a recent date, by the Secretary of
State of the State of Delaware, with a copy thereof attached to such
certificate;

 

ii.                                       the operating agreement, and all
amendments thereto, with a copy thereof attached to such certificate;

 

iii.                                    the names and true signatures of the
officers of the Borrower authorized to execute, deliver and perform the
Agreement and all other Financing Agreements to be delivered under the
Agreement; and

 

iv.                                   a copy of the written consent of the
member(s), manager(s) or other appropriate governing body of Borrower, approving
and authorizing the execution, delivery and performance by Borrower of the
Agreement and the other Financing Agreements to be executed or delivered by
Borrower.

 

g.                                       Officer Certificate; Resolutions;
Incumbency.  A certificate of the General Partner, Member, Manager or
appropriate officer of each Corporate Guarantor certifying:

 

i.                                          the certificate, articles of
organization or articles of incorporation, and all amendments thereto,
certified, as of a recent date, by the Secretary of State of the State of such
entity’s formation or incorporation, with a copy thereof attached to such
certificate;

 

Annex I-1

--------------------------------------------------------------------------------


 

ii.                                       the partnership agreement, operating
agreement or bylaws, and all amendments thereto, with a copy thereof attached to
such certificate;

 

iii.                                    the names and true signatures of the
officers of the Corporate Guarantor authorized to execute, deliver and perform
the Agreement and all other Financing Agreements to be delivered under the
Agreement; and

 

iv.                                   a copy of the written consent of the
general partner, member(s), manager(s), board of directors or other appropriate
governing body of the Corporate Guarantor, approving and authorizing the
execution, delivery and performance by the Corporate Guarantor of the Agreement,
the Guaranty and the other Financing Agreements to be executed or delivered by
it hereunder.

 

h.                                      Organization Documents and Good
Standing.  A good standing certificate, as of a recent date, for each Obligor
from the Secretary of State of the state of organization and each state where
such Obligor is qualified to do business as a foreign entity.

 

i.                                          Legal Opinion.  An opinion of
counsel to Obligors, addressed to Lender, in form and substance satisfactory to
Lender.

 

j.                                         Money Transfer Instructions. Written
money transfer instructions addressed to Lender and executed by Obligors,
together with such other related money transfer authorizations as Lender may
have requested.

 

k.                                      Insurance Certificates.  Evidence of
insurance coverage (including, but not limited to, comprehensive general
liability, hazard, property and business interruption insurance) with respect to
Obligors’ properties as required by Lender under the Agreement and the Security
Agreement, in each case as provided herein and therein.

 

l.                                          Other Documents. The other documents
listed on any document checklist and such other approvals, opinions, documents,
agreement, instruments or materials as Lender may request.

 

2.                                      Additional Conditions.  The satisfaction
of the following additional conditions precedent on or before the Closing Date,
in a manner, form and substance satisfactory to Lender:

 

a.                                      Payment of Fees.  Obligors shall have
paid all accrued and unpaid fees, costs and expenses to the extent then due and
payable on the Closing Date, together with all attorneys’ fees and expenses of
Lender, including, but not limited to, Lender’s commitment fee.

 

b.                                      Use of Proceeds.  The Borrower shall use
the proceeds of the Loans for working capital and general liquidity of the
Borrower.

 

c.                                       Due Diligence.  Evidence of completion
to the satisfaction of Lender of such investigations, reviews and audits with
respect to Obligors and the transactions contemplated by the Financing
Agreements as Lender may deem appropriate.

 

C.                                    Non-Waiver of Rights.  By making the
initial advance and each subsequent advance of the Loans, Lender does not
thereby waive any breach of misrepresentation of any representation or warranty
made by Obligor under the Agreement or under any other Financing Agreement and
any claims and rights of Lender resulting from any such breach or
misrepresentation by Obligor are specifically reserved by Lender.

 

Annex I-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Note

 

$25,000,000.00

Chicago, Illinois

 

April 25, 2018

 

FOR VALUE RECEIVED, the undersigned, J.V.B. FINANCIAL GROUP, LLC, a Delaware
limited liability company (“Borrower”), hereby unconditionally promises to pay
to the order of MB FINANCIAL BANK, N.A. (“Lender”), located at 800 West Madison
Street, Chicago, Illinois 60607, on or before April 10, 2020, in accordance with
the provisions of the Loan Agreement dated as of April 25, 2018, by and among
Borrower, J.V.B. Financial Group Holdings, LP, a Delaware limited partnership,
C&CO/PrinceRidge Partners LLC, a Delaware limited liability company, Cohen &
Company, LLC, a Delaware limited liability company, Cohen & Company Inc., a
Maryland corporation, and Lender (as amended, modified or supplemented from time
to time, the “Loan Agreement”), in lawful money of the United States of America
and in immediately available funds, the maximum sum available of TWENTY FIVE
MILLION DOLLARS ($25,000,000.00) or such lesser sum outstanding from time to
time as is indicated on the Lender’s records and in accordance with the terms
and conditions of the Loan Agreement. All terms which are capitalized and used
in this Note (which are not otherwise specifically defined herein) and which are
defined in the Loan Agreement shall be used in this Note as defined in the Loan
Agreement.

 

Borrower further promises to pay at said office principal and interest on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in the Loan Agreement. Interest shall be calculated on the
basis of a 360-day year for the actual number of days elapsed.

 

If any payment hereunder becomes due and payable on a day other than a Business
Day, the due date thereof shall be extended to the next succeeding Business Day,
and interest shall be payable thereon during such extension at the applicable
rate specified in the Loan Agreement.

 

Notwithstanding any provision to the contrary contained herein or in the Loan
Agreement, no such provision shall require the payment or permit the collection
of any amount of interest in excess of the maximum amount of interest permitted
by applicable law to be charged for the use or detention, or the forbearance in
the collection, of all or any portion of the Loans or other obligations
outstanding under this Note (“Excess Interest”). Borrower will not be obligated
to pay any Excess Interest and any Excess Interest that is paid or collected
will be returned or credited to Borrower as provided under the Loan Agreement.

 

Upon the occurrence and during the continuance of a Default, or as otherwise
provided in the Loan Agreement, this Note may, as provided in the Loan
Agreement, and without prior demand, notice or legal process of any kind (except
as otherwise expressly required in the Loan Agreement) (a) be declared, and
thereupon immediately shall become, due and payable, or (b) become automatically
due and payable. Without limiting the forgoing, this Note shall be immediately
due and payable upon the Termination Date.

 

A-1

--------------------------------------------------------------------------------


 

Borrower, and all endorsers and other persons obligated hereon, hereby waives
presentment, demand, protest, notice of demand, notice of protest and notice of
nonpayment and agree to pay all costs of collection, including attorneys’ fees
and expenses in accordance with the terms and conditions of the Loan Agreement.

 

This Note is secured by, and entitled to the benefits of, the Financing
Agreements, including, but not limited to, one or more Guaranties and a Security
Agreement executed by certain Guarantors from time to time. Reference is made to
such Security Agreement for a statement concerning the collateral subject to
such Security Agreement and terms and conditions governing the collateral
security for the obligations of Borrower hereunder, and reference is made to
such Guaranties for statements concerning the terms and conditions governing
such guaranty of the obligations of Borrower hereunder.

 

This Note has been delivered at and shall be deemed to have been made at
Chicago, Illinois and shall be interpreted and the rights and liabilities of the
parties hereto determined in accordance with the internal laws (as opposed to
conflicts of law provisions) and decisions of the State of Illinois. Whenever
possible each provision of this Note shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this Note
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note.

 

Whenever in this Note reference is made to Lender or Borrower, such reference
shall be deemed to include, as applicable, a reference to their respective
successors and permitted assigns. The provisions of this Note shall be binding
upon and shall inure to the benefit of said successors and assigns. Borrower’s
successors and assigns shall include, without limitation, a receiver, trustee or
debtor in possession of or for Borrower.

 

[SIGNATURE PAGE FOLLOWS]

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Note has been executed as of the date first set forth
above.

 

 

J.V.B. FINANCIAL GROUP, LLC

 

 

 

By:

 

 

Name:

Douglas Listman

 

Title:

Chief Financial Officer

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Compliance Certificate

 

[  ], 20[  ]

 

MB Financial Bank, N.A.

800 West Madison Street

Chicago, Illinois 60607

Attention:

 

Scott A. Mier

Electronic Mail:

 

smier@mbfinancial.com

Fax:

 

(312) 633-0322

Confirmation:

 

(312) 948-2807

 

Ladies and Gentlemen:

 

The undersigned, J.V.B. FINANCIAL GROUP, LLC (“Borrower”), and each of the other
Obligors under that certain Loan Agreement dated as of April 25, 2018 (as
amended, modified or supplemented from time to time, the “Loan Agreement”),
among Borrower, Obligors and MB Financial Bank, N.A. (“Lender”), pursuant to
Section 5.2(a) of the Loan Agreement, hereby deliver this Compliance
Certificate.  Terms used but not otherwise defined herein are used herein as
defined in the Loan Agreement.

 

Borrower hereby certifies and warrants to Lender that the following is a true
and complete computation for the Borrower of the following ratios and/or
financial restrictions contained in Section 6.16 of the Loan Agreement (each of
the line items to be computed in accordance with the provisions more
particularly set forth in the Loan Agreement):

 

Covenant

 

Compliance Level

 

Actual

 

Section 6.16(a)

 

Tangible Net Worth

 

[$75,000,000 / $80,000,000]

 

$

                     

 

Section 6.16(b)

 

Funded Indebtedness to TNW

 

Maximum 0.22x

 

x

 

Section 6.16(c)

 

Excess Net Capital

 

Minimum $40,000,000

 

$

                     

 

 

Each Obligor further certifies to Lender that:

 

(a)                                 Schedule 4.5 attached hereto sets forth the
updated status of any litigation required to be disclosed under
Section 5.3(c) and/or Section 5.3(d) of the Loan Agreement.

 

(b)                                 Schedule 4.18 attached hereto sets forth as
of the date hereof all of such Obligor’s deposit and remittance accounts, as
well as any other deposit, operating, prime brokerage, investment, custodial

 

B-1

--------------------------------------------------------------------------------


 

or accounts of any kind whatsoever currently maintained by Obligors, including,
without limitation those described in Section 5.11 of the Loan Agreement.

 

(c)                                  Such Obligor is in compliance with
Section 6.2 of the Loan Agreement and, without limiting the foregoing, has not
incurred, created, assumed, become liable in any manner with respect to, or
permitted to exist, any Indebtedness except as permitted by such Section 6.2.

 

(d)                                 No Default or Event of Default has occurred
or is continuing.

 

[SIGNATURE PAGE FOLLOWS]

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Obligor has caused this Compliance Certificate to be
executed and delivered by its duly authorized officer on               ,
20     .

 

 

J.V.B. FINANCIAL GROUP, LLC

 

 

 

By:

 

 

Name:

Douglas Listman

 

Title:

Chief Financial Officer

 

 

 

J.V.B. FINANCIAL GROUP HOLDINGS, LP

 

 

 

By:

 

 

Name:

Joseph W. Pooler, Jr.

 

Title:

Chief Financial Officer

 

 

 

COHEN & COMPANY, LLC

 

 

 

By:

 

 

Name:

Joseph W. Pooler, Jr.

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

COHEN & COMPANY INC.

 

 

 

By:

 

 

Name:

Joseph W. Pooler, Jr.

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

C&CO:

 

 

 

C&CO/PRINCERIDGE PARTNERS LLC

 

 

 

By:

 

 

Name:

Joseph W. Pooler, Jr.

 

Title:

Chief Financial Officer

 

[Signature Page to Compliance Certificate]

 

B-3

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULES

 

TO

 

LOAN AGREEMENT

 

among

 

J.V.B. FINANCIAL GROUP, LLC, as Borrower,

 

J.V.B. FINANCIAL GROUP HOLDINGS, LP, as Corporate Guarantor,

 

C&CO/PRINCERIDGE PARTNERS LLC, as general partner of
J.V.B. Financial Group Holdings, LP,

 

COHEN & COMPANY, LLC, as Corporate Guarantor,

 

COHEN & COMPANY INC., as Corporate Guarantor,

 

and

 

MB FINANCIAL BANK, N.A.

 

April 25, 2018

 

These disclosure schedules (these “Disclosure Schedules”) are being delivered
pursuant to the Loan Agreement (the “Loan Agreement”), dated as of April 25,
2018, by and among J.V.B. Financial Group, LLC, a Delaware limited liability
company (“Borrower”), J.V.B. Financial Group Holdings, LP, a Delaware limited
partnership (“Holdings LP”), C&Co/PrinceRidge Partners LLC, a Delaware limited
liability company (“C&CO”), Cohen & Company, LLC, a Delaware limited liability
company (“Operating LLC”), Cohen & Company Inc., a Maryland corporation
(“Parent” and together with Holdings LP and Operating LLC, each a “Corporate
Guarantor” and collectively, the “Corporate Guarantors”, and the Corporate
Guarantors together with the Borrower and C&CO, each an “Obligor” and
collectively, the “Obligors”), and MB Financial Bank, N.A. (“Lender”). 
Capitalized terms used but not defined herein shall have the same meanings given
them in the Loan Agreement.

 

These Disclosure Schedules are arranged in sections corresponding to the
numbered and lettered sections and subsections contained in the Loan Agreement,
and the disclosures in any section or subsection of these Disclosure Schedules
shall qualify other sections and subsections of the Loan Agreement. Disclosure
of any information or document in these Disclosure Schedules is not a statement
or admission that it is material or required to be disclosed herein.  The
descriptive headings in these Disclosure Schedules are inserted for convenience
of reference only and are not intended to be part of, or to affect the meaning,
construction or interpretation of, these Disclosure Schedules or the Loan
Agreement.

 

No disclosure in these Disclosure Schedules relating to any possible breach or
violation of any agreement, law or regulation shall be construed as an admission
or indication that any such breach or violation exists or has actually occurred,
and no disclosure in these Disclosure Schedules constitutes an admission of any
liability or obligation of Borrower, Holdings LP, C&CO, Operating LLC, Parent or
Lender to any third party nor an admission against interests of Borrower,
Holdings LP, C&CO, Operating LLC, Parent or Lender to any third party.

 

1

--------------------------------------------------------------------------------


 

Schedule 4.2

 

Authorization; No Contravention — Equity Interests of Each Obligor

 

Ownership Structure of Obligors:

 

Obligor

 

Type of Outstanding Equity Interests

 

Holders of such Obligor’s Equity Interests

Borrower

 

Limited Partnership Interests

 

Holdings LP (100%)

Holdings LP

 

Limited Partnership Interests

 

Operating LLC (99%)
C&CO (1%)

C&CO

 

Membership Interests

 

Cohen & Company, LLC (100%)

Operating LLC

 

Units of Membership Interests: 5,324,090 issued and outstanding as of the date
of these Disclosure Schedules.

 

Parent (68.9%)
Daniel G. Cohen (29.1%)
Christopher Ricciardi (1.6%)
Linda Koster (0.4%)

Parent

 

Common Stock: 1,272,997 shares issued and outstanding as of the date of these
Disclosure Schedules

 

Series E Voting Non-Convertible: Preferred Stock 4,983,557 shares issued and
outstanding as of the date of these Disclosure Schedules

 

Common Stock:

·                       Daniel G. Cohen and Other Members of His Immediate
Family — directly or indirectly own 45.7% shares of Parent’s outstanding shares
of common stock.

Public shareholders own the remaining 54.3% of the Company’s common stock.

 

Series E Voting Non-Convertible Preferred Stock:

·                       Daniel G. Cohen is the indirect owner of 4,983,557
shares of Series E Voting Non-Convertible Preferred Stock, representing 100% of
the issued and outstanding Series E Voting Non-Convertible Preferred Stock.

 

Other Equity Interests of Obligors:

 

1.              Convertible Senior Secured Promissory Note issued by Operating
LLC to DGC Family Fintech Trust on March 10, 2017 in the aggregate principal
amount of $15,000,000, together with the related Securities Purchase Agreement,
dated as of March 10, 2017, by and among Operating LLC (formerly known as IFMI,
LLC), the DGC Family Fintech Trust, a trust established by Daniel G. Cohen, and
solely with respect to certain provisions thereof, Parent (formerly
Institutional Financial Markets, Inc.), and the related Pledge Agreement, dated
as of March 10, 2017, by and among Operating LLC (formerly known as IFMI, LLC),
in favor of the DGC Family Fintech Trust

 

·                  Maturity date 3/10/2022.

·                  Convertible at any time prior to maturity into units of
membership interests in Operating LLC at a conversion price of $1.45 per unit
(or an aggregate of 10,344,827 units).  Upon redemption, the 10,344,827 units
are convertible into, at Parent’s option, Parent common stock at a 10:1 ratio
(or an aggregate of 1,034,483 shares of Parent common stock) or cash.

 

2.              Convertible Senior Secured Promissory Note issued by Parent to
Mead Park Capital Partners LLC on September 25, 2013 in the aggregate principal
amount of $2,923,755.  This note is currently held by the Edward E. Cohen IRA.

 

·                  Maturity Date 9/25/2018.

·                  Convertible at any time prior to maturity into shares of
Parent common stock at a conversion price of $30.00 per share (or an aggregate
of convertible into 97,459 shares of Parent common stock).

·                  Convertible into an additional 3,817 shares of Parent common
stock as of March 31, 2018 assuming none of the interest under the note is paid
to the holder thereof in cash.

 

2

--------------------------------------------------------------------------------


 

Schedule 4.2

Authorization; No Contravention — Equity Interests of Each Obligor

Continued

 

3.              Convertible Senior Secured Promissory Note issued by Parent to
Mead Park Capital Partners LLC on September 25, 2013 in the aggregate principal
amount of $1,461,873.  This note is currently held by the Edward E. Cohen IRA.

 

·                  Maturity Date 9/25/2018.

·                  Convertible at any time prior to maturity into shares of
Parent common stock at a conversion price of $30.00 per share (or an aggregate
of convertible into 48,730 shares of Parent common stock).

·                  Convertible into an additional 1,909 shares of Parent common
stock as of March 31, 2018 assuming none of the interest under the note is paid
to the holder thereof in cash.

 

4.              Convertible Senior Secured Promissory Note issued by Parent to
Mead Park Capital Partners LLC on September 25, 2013 in the aggregate principal
amount of $1,461,873.  This note is currently held by Christopher Ricciardi.

 

·                  Maturity Date 9/25/2018.

·                  Convertible at any time prior to maturity into shares of
Parent common stock at a conversion price of $30.00 per share (or an aggregate
of convertible into 48,730 shares of Parent common stock).

·                  Convertible into an additional 1,909 shares of Parent common
stock as of March 31, 2018 assuming none of the interest under the note is paid
to the holder thereof in cash.

 

5.              As of the date of these Disclosure Schedules, there are
unexercised out-of-the money options which were issued under Parent’s 2006
Long-Term Incentive Plan and Parent’s Second Amended and Restated 2010 Long-Term
Incentive Plan and which are exercisable into an aggregate of 319,286 shares of
Parent common stock.

 

6.              One award for 50,000 Restricted Stock Units is outstanding as of
the date of these Disclosure Schedules.

 

·                  Award was issued under Parent’s Second Amended and Restated
2010 Long-Term Incentive Plan.

·                  Restricted Stock Units vest pursuant to performance criteria
set forth in the applicable award agreement.

 

Parent Shares of Common Stock Summary

 

 

 

Parent Common Stock Issued & Outstanding:

 

1,272,997

 

Operating LLC Units of Membership interests not held by Parent (upon redemption,
the units are convertible into, at Parent’s option, Parent common stock at a
10:1 ratio or cash)

 

532,409

 

Parent Common Stock Underlying Outstanding Restricted Stock Units

 

50,000

 

September 25, 2013 Convertible Senior Secured Promissory Notes (convertible into
Parent common stock)

 

274,917

 

March 10, 2017 Convertible Senior Secured Promissory Note (convertible into
Operating LLC units of membership interests, which upon redemption are
convertible into, at Parent’s option, Parent common stock at a 10:1 ratio or
cash)

 

1,034,483

 

Parent Common Stock Underlying Outstanding Options

 

319,286

 

Total Shares of Parent Common Stock (fully diluted)

 

3,484,092

 

 

3

--------------------------------------------------------------------------------


 

Schedule 4.5

Litigation

 

In October 2013, Sunset Funding, Inc., a C Corporation and a predecessor entity
to Cohen Legacy, LLC (“Cohen Legacy”), a wholly owned subsidiary of Operating
LLC, received a Pennsylvania corporate net income tax assessment from the
Pennsylvania Department of Revenue in the amount of $4,683,479 (including
penalties) plus interest related to Cohen Legacy for the 2009 tax year.  The
assessment denied this subsidiary’s Keystone Opportunity Zone credit for that
year.  Cohen Legacy filed an administrative appeal of this assessment with the
Pennsylvania Department of Revenue Board of Appeals, which was denied
in June 2014.  Cohen Legacy filed an appeal with the Pennsylvania Board of
Finance and Revenue, which was also denied in May 2015.  Cohen Legacy has filed
an appeal with the Pennsylvania Commonwealth Court.  At a status conference held
on October 3, 2017, the Commonwealth requested a 120-day extension of the
deadline to file certain documents and/or to set a date for trial.  Cohen Legacy
consented to this request and the Pennsylvania Commonwealth Court granted the
extension.  On February 5, 2018, the Commonwealth and Cohen Legacy jointly
requested an additional 120-day extension of the deadline. The Pennsylvania
Commonwealth Court granted this extension.

 

Sunset Funding, Inc. ceased operations in 2009 and neither Sunset Funding, Inc.
nor Cohen Legacy (its successor entity) has had any assets or operations since
2009.  Parent believes that any claims against Cohen Legacy are limited to the
assets of Cohen Legacy and Parent believes it does not have any liability with
regard to this foregoing tax assessment.

 

4

--------------------------------------------------------------------------------


 

Schedule 4.13

Subsidiaries

 

Subsidiaries of Borrower and Holdings LP:

 

Borrower:

 

None.

Holdings LP:

 

Borrower; and
COOF Asset Acquisition, LLC

 

5

--------------------------------------------------------------------------------


 

Schedule 4.18

Deposit and Other Accounts

 

Accounts to close within 45 days of Closing Date

 

Account name

 

Account number

 

Balance as of
12/31/2017

 

Bank

 

Cohen & Company LLC - FSA

 

11101360

 

$

54,931.17

 

Bancorp

 

Cohen & Company LLC - Money market

 

142000032

 

$

26,556.51

 

Bancorp

 

Cohen & Company Securities, LLC

 

466317203

 

$

1,828.99

 

TD Bank NA

 

JVB Financial Group Holdings LP

 

4789759889

 

$

722,484.38

 

TD Bank NA

 

JVB Financial Group, LLC

 

4268565971

 

$

20,710.25

 

TD Bank NA

 

Cohen & Company Inc.

 

4278315506

 

$

2,895.88

 

TD Bank NA

 

Cohen & Company LLC - Concentration

 

367564481

 

$

1,039,254.07

 

TD Bank NA

 

Cohen & Company LLC - Payroll

 

369027800

 

$

0.00

 

TD Bank NA

 

Dekania Investors, LLC

 

4251602558

 

$

1,409.07

 

TD Bank NA

 

JVB Financial Group, LLC

 

4272236617

 

$

4,219,502.13

 

TD Bank NA

 

 

Retained accounts per Section 5.11

 

Account name

 

Account number

 

Balance as of
12/31/2017

 

Bank

 

Alesco Financial Trust

 

367564390

 

$

8,381.92

 

TD Bank

 

Cohen & Company Financial Management LLC

 

466313574

 

$

669,920.29

 

TD Bank

 

IFMI, Inc.

 

18238305

 

€

1,490.58

 

TD Bank/ Standard Charter

 

JVB Financial Group and other entities brokerage accounts

 

various

 

 

 

Pershing, LLC

 

J.V.B. Financial Group

 

GCF repo Clearing

 

$

12,114,103.85

 

Bank of New York Mellon

 

 

6

--------------------------------------------------------------------------------


 

Schedule 6.1

Encumbrances — Existing Liens of Borrower and Holdings LP

 

Liens associated with the following property leases with the Borrower or
Holdings LP as the lessee:

 

1.              Office Lease Agreement, dated January 24, 2013, between 150 East
Palmetto LLC and C&CO.

 

2.              Sublease Agreement, dated December 21, 2015, between Commercial
Bank of China Financial Services LLC and Holdings LP.

 

3.              Office Lease, dated December 7, 2012, between Lynn Financial
Center, LLC and Borrower.

 

4.              Agreement of Lease, dated November 9, 2017, between Zucker and
Moore, LLC and Borrower.

 

5.              Premier Advantage Agreement, dated October 13, 2017, between
Konica Minolta and Borrower (copier lease).

 

6.              Operating LLC has pledged to DGC Family Fintech Trust all of the
equity interests which it may hold from time to time in its subsidiaries in
order to secure Operating LLC’s obligations under that certain Convertible
Senior Secured Promissory Note in the aggregate principal amount of $15,000,000
issued by Operating LLC to DGC Family Fintech Trust on March 10, 2017.

 

7

--------------------------------------------------------------------------------


 

Schedule 6.2

Indebtedness — Indebtedness of Borrower and Holdings LP

 

None.

 

8

--------------------------------------------------------------------------------


 

Schedule 6.6

Transactions with Affiliates

 

1.              Paymaster Agreement, dated 10/17/14, between Operating LLC and
Borrower.

2.              Fourth Amended and Restated Expense Sharing Agreement, with
Addendums, dated 10/15/14, 1/1/17, 1/1/18, respectively, among Borrower,
Holdings LP and Operating LLC.

3.              Line of Credit Agreement, dated 5/1/15, between Borrower and
Operating LLC.

4.              Permitted distributions under Section 6.9 of the Loan Agreement.

 

9

--------------------------------------------------------------------------------


 

Schedule 6.8

Contingent Obligations

 

None.

 

10

--------------------------------------------------------------------------------


 

Schedule 6.9

Restricted Payments

 

None.

 

11

--------------------------------------------------------------------------------


 

Schedule 6.10

Changes in Business

 

None.

 

12

--------------------------------------------------------------------------------


 

Schedule 6.11

Change in Structure

 

Parent:

 

1.                          On August 3, 2007, Parent’s Board of Directors
authorized Parent to repurchase up to $50,000,000 of its common stock from time
to time in open market purchases or privately negotiated transactions. The
repurchase plan was publicly announced on August 7, 2007.

 

2.                          2006 AFN Equity Incentive Plan — 938 shares
available to be issued.

 

3.                          Parent’s Second Amended and Restated 2010 Long-Term
Incentive Plan (as amended April 18, 2011, March 8, 2012 November 30, 2013 and
December 22, 2016): 79,334 shares available to be issued under this plan.

 

4.                          Conversion of units of membership interests in
Operating LLC not held by Parent:

 

·                  Upon redemption, the 5,324,090 units are convertible into, at
Parent’s option, Parent common stock at a 10:1 ratio (or an aggregate of 532,409
shares of Parent common stock) or cash.

 

5.                          Convertible Senior Secured Promissory Note issued by
Parent to Mead Park Capital Partners LLC on September 25, 2013 in the aggregate
principal amount of $2,923,755.  This note is currently held by the Edward E.
Cohen IRA.

 

·                  Maturity Date 9/25/2018.

·                  Convertible at any time prior to maturity into shares of
Parent common stock at a conversion price of $30.00 per share (or an aggregate
of convertible into 97,459 shares of Parent common stock).

·                  Convertible into an additional 3,817 shares of Parent common
stock as of March 31, 2018 assuming none of the interest under the note is paid
to the holder thereof in cash.

 

6.                          Convertible Senior Secured Promissory Note issued by
Parent to Mead Park Capital Partners LLC on September 25, 2013 in the aggregate
principal amount of $1,461,873.  This note is currently held by the Edward E.
Cohen IRA.

 

·                  Maturity Date 9/25/2018.

·                  Convertible at any time prior to maturity into shares of
Parent common stock at a conversion price of $30.00 per share (or an aggregate
of convertible into 48,730 shares of Parent common stock).

·                  Convertible into an additional 1,909 shares of Parent common
stock as of March 31, 2018 assuming none of the interest under the note is paid
to the holder thereof in cash.

 

7.                          Convertible Senior Secured Promissory Note issued by
Parent to Mead Park Capital Partners LLC on September 25, 2013 in the aggregate
principal amount of $1,461,873.  This note is currently held by Christopher
Ricciardi.

 

·                  Maturity Date 9/25/2018.

·                  Convertible at any time prior to maturity into shares of
Parent common stock at a conversion price of $30.00 per share (or an aggregate
of convertible into 48,730 shares of Parent common stock).

·                  Convertible into an additional 1,909 shares of Parent common
stock as of March 31, 2018 assuming none of the interest under the note is paid
to the holder thereof in cash.

 

Operating LLC:

 

Convertible Senior Secured Promissory Note issued by Operating LLC to DGC Family
Fintech Trust on March 10, 2017 in the aggregate principal amount of
$15,000,000, together with the related Securities Purchase Agreement, dated as
of March 10, 2017, by and among Operating LLC (formerly known as IFMI, LLC), the
DGC Family Fintech Trust, a trust established by Daniel G. Cohen, and solely
with respect to certain provisions thereof, Parent (formerly Institutional
Financial Markets, Inc.), and the related Pledge Agreement, dated as of
March 10, 2017, by and among Operating LLC (formerly known as IFMI, LLC), in
favor of the DGC Family Fintech Trust

 

·                  Maturity date 3/10/2022.

·                  Convertible at any time prior to maturity into units of
membership interests in Operating LLC at a conversion price of $1.45 per unit
(or an aggregate of 10,344,827 units).  Upon redemption, the 10,344,827 units
are convertible into, at Parent’s option, Parent common stock at a 10:1 ratio
(or an aggregate of 1,034,483 shares of Parent common stock) or cash.

 

13

--------------------------------------------------------------------------------


 

Schedule 6.15

Management or Consulting Agreements

 

1.              Paymaster Agreement, dated 10/17/14, between Operating LLC and
Borrower.

2.              Fourth Amended and Restated Expense Sharing Agreement, with
Addendums, dated 10/15/14, 1/1/17, 1/1/18, respectively, among Borrower,
Holdings LP and Operating LLC.

 

14

--------------------------------------------------------------------------------